 

Exhibit 10.6

 



SUBSERVICING AGREEMENT

 

Citigroup Commercial Mortgage Trust 2016-GC36,

Commercial Mortgage Pass-Through Certificates,

Series 2016-GC36

 

Dated as of February 1, 2016

 

between 

 

KEYBANK NATIONAL ASSOCIATION

Master Servicer

 

and

 

BERKADIA COMMERCIAL MORTGAGE LLC

Subservicer

 



 

 

 

TABLE OF CONTENTS



                  Page         ARTICLE I. DEFINITIONS     1   Section 1.01.
Defined Terms   1 ARTICLE II. RETENTION AND AUTHORITY OF SUBSERVICER   4  
Section 2.01. Servicing Standard; Commencement of Servicing Responsibilities   4
  Section 2.02. Subservicing   4   Section 2.03. Authority of Subservicer   5
ARTICLE III. SERVICES TO BE PERFORMED   7   Section 3.01. Services as
Subservicer   7   Section 3.02. Portfolio Manager   12   Section 3.03.
Maintenance of Errors and Omissions and Fidelity Coverage   12   Section 3.04.
Delivery and Possession of Servicing Files   12   Section 3.05. Financial
Statements of the Subervicer   13   Section 3.06. Annual Compliance;
Accountants’ Attestation; Amendments; Expenses; Subservicers   13 ARTICLE IV.
SUBSERVICER’S COMPENSATION AND EXPENSES   17   Section 4.01. Subservicing
Compensation   17 ARTICLE V. THE MASTER SERVICER AND THE SUBSERVICER   19  
Section 5.01. Subservicer Not to Assign; Merger or Consolidation of the
Subservicer   19   Section 5.02. Liability and Indemnification of the
Subservicer and the Master Servicer   20   Section 5.03. Representations and
Warranties   22 ARTICLE VI. EVENTS OF DEFAULT; TERMINATION   24   Section 6.01.
Events of Default   24   Section 6.02. Termination of Agreement   27 ARTICLE
VII. MISCELLANEOUS PROVISIONS   28   Section 7.01. Amendment   28   Section
7.02. Governing Law   28   Section 7.03. Notices   28   Section 7.04.
Consistency with PSA: Severability of Provisions   29   Section 7.05. Inspection
and Audit Rights   29   Section 7.06. Binding Effect; No Partnership;
Counterparts   30   Section 7.07. Protection of Confidential Information   30  
Section 7.08. Construction   30   Section 7.09. Sole and Absolute Discretion of
Master Servicer   31   Section 7.10. Exchange Act Rule 17g-5 Procedures   31



 



i

 

 

LIST OF EXHIBITS

 

Exhibit AMortgage Loan Schedule

 

Exhibit BRemittance Report

 

Exhibit CProperty Inspection Report

 

Exhibit DTax, Insurance, UCC and Letter of Credit Certification

 

Exhibit EAccount Certification

 

Exhibit FSarbanes-Oxley Certification



 



ii

 

 

THIS SUBSERVICING AGREEMENT (this “Agreement”) is made effective as of February
1, 2016 by and between KEYBANK NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, the “Master Servicer”),
and BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company
(together with its successors and assigns permitted under this Agreement, the
“Subservicer”).

 

RECITALS

 

The following Recitals are a material part of this Agreement:

 

A.     Pursuant to the Pooling and Servicing Agreement (the “PSA”) dated as of
February 1, 2016, among Citigroup Commercial Mortgage Securities, Inc., as
Depositor, Master Servicer, as Master Servicer, Wells Fargo Bank, National
Association, as Special Servicer, Pentalpha Surveillance LLC, as Operating
Advisor and Asset Representations Reviewer, Wells Fargo Bank, National
Association, as Certificate Administrator and Wilmington Trust, National
Association, as Trustee, with respect to the Citigroup Commercial Mortgage Trust
2016-GC36, Commercial Mortgage Pass-Through Certificates, Series 2016-GC36 (a
copy of which has been delivered to the Subservicer), the Master Servicer
services and administers the Loans (as defined below) on behalf of the Trust (as
defined in the PSA).

 

B.     The Master Servicer and the Subservicer desire to enter into an agreement
whereby the Subservicer shall perform certain of the Master Servicer’s servicing
responsibilities under the PSA with respect to the Mortgage Loans as more
specifically set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Master Servicer and the
Subservicer hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01.     Defined Terms.

 

All capitalized terms not otherwise defined in this Agreement have the meanings
set forth in the PSA, and the following capitalized terms have the respective
meanings set forth below:

 

“Accepted Subservicing Practices”: As defined in Section 2.01.

 

“Accounts”: The Subservicer Collection Account and Escrow Accounts maintained by
the Subservicer under this Agreement, each of which shall be held in the name of
the Subservicer, “in trust for KeyBank National Association, as Master Servicer
on behalf of Wilmington Trust, National Association, as Trustee, for the benefit
of the registered holders of Citigroup Commercial Mortgage Trust 2016-GC36,
Commercial Mortgage Pass Through Certificates, Series 2016-GC36.”

 



1

 

 

“Additional Subservicing Compensation”: As defined in Section 4.01.

 

“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agreement”: This Subservicing Agreement, as amended, modified, supplemented or
restated by the parties from time to time.

 

“Commission”: The Securities and Exchange Commission or any successor thereto.

 

“Determination Date”: The 6th day of each calendar month or, if such day is not
a Business Day, the next succeeding Business Day, commencing in March 2016.

 

“Distribution Date”: With respect to any Determination Date, the fourth
(4th) Business Day after the related Determination Date, commencing in March
2016.

 

“EDGAR”: The Electronic Data Gathering, Analysis, and Retrieval System of the
Commission, which is the computer system for the receipt, acceptance, review and
dissemination of documents submitted to the Commission in electronic format.

 

“Event of Default”: As defined in Section 6.01.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended from time to
time.

 

“Indemnified Party”: As defined in Section 7.10(b).

 

“Master Servicer”: As defined in the first paragraph of this Agreement.

 

“Mortgage Loan”: Each of the mortgage loans that are the subject of this
Agreement and are identified on the Mortgage Loan Schedule.

 

“Mortgage Loan Schedule”: The schedule of certain mortgage loans attached hereto
as Exhibit A, which schedule sets forth certain information with respect to such
mortgage loans, including the related Subservicing Fee Rate for each such
mortgage loan.

 

“Officer’s Certificate”: A certificate signed by a Servicing Officer of the
Subservicer.

 

“Person”: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Property Inspection Report”: A written report of each inspection of a Mortgaged
Property performed by the Subservicer, which shall be delivered electronically
pursuant to this Agreement substantially in the form attached hereto as Exhibit
C (or in such other form as may be reasonably acceptable to the Master Servicer
and the Subservicer) and, in any event, shall set forth in detail the condition
of the subject Mortgaged Property and specify the occurrence or existence of any
sale, transfer or abandonment of, any change in the condition, occupancy or
value of, or any waste committed on, the subject Mortgaged Property of which the
Subservicer is aware.

 

“PSA”: As defined in the Recitals to this Agreement.

 

“Rating Agency”: As defined in the PSA.

 



2

 

 

“Regulation AB”: Subpart 229.1100 — Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1125, as such rules may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time, in each case as effective from time
to time as of the compliance dates specified therein.

 

“Relevant Servicing Criteria”: The Servicing Criteria applicable to the
Subservicer, which are the Servicing Criteria applicable to the Master Servicer
as set forth on Exhibit O of the PSA. With respect to any Servicing Function
Participant or other subservicer engaged by the Subservicer, the term “Relevant
Servicing Criteria” refers to the items of the Relevant Servicing Criteria
applicable to the Subservicer that engaged such Servicing Function Participant
or other subservicer that are applicable to such Servicing Function Participant
or other subservicer based on the functions it has been engaged to perform.

 

“Remittance Report”: A written report regarding any remittance made pursuant to
the terms and provisions of this Agreement, which report shall be delivered
electronically pursuant to this Agreement substantially in the form attached
hereto as Exhibit B (or in such other form as may be reasonably requested by the
Master Servicer from time to time).

 

“Responsible Officer”: Any officer or employee of the Subservicer or the Master
Servicer, as the case may be, involved in or responsible for the administration,
supervision or management of this Agreement and whose name and specimen
signature appear on a list prepared by each party and delivered to the other
party, as such list may be amended from time to time by either party.

 

“Restricted Servicing Action”: As defined in Section 2.03(a).

 

“Servicing Criteria”: The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB as such may be amended from time to time.

 

“Servicing Officer”: Any officer and/or employee of the Subservicer involved in,
or responsible for, the administration and servicing of the Mortgage Loans,
whose name and specimen signature appear on a list of servicing officers
furnished by the Subservicer to the Master Servicer on the Closing Date, as such
list may be amended from time to time thereafter.

 

“Subservicer”: As defined in the first paragraph of this Agreement.

 

“Subservicer Collection Account”: As defined in Section 3.01(a)(v).

 

“Subservicer Remittance Date”: The Business Day immediately following the
Determination Date.

 

“Subservicing Fee”: With respect to each Mortgage Loan, the fee designated as
such and payable to the Subservicer pursuant to Section 4.01.

 

“Subservicing Fee Rate”: A rate per annum with respect to each Mortgage Loan as
set forth on the Mortgage Loan Schedule.

 

“Subservicing File”: With respect to each Mortgage Loan, all documents,
information and records relating to such Mortgage Loan that are necessary or
appropriate to enable the Subservicer to perform its obligations under this
Agreement and any additional documents or information related thereto maintained
or created in any form by the Subservicer, including all analysis, working
papers, inspections reports, written communications with any Mortgagor or other
Person, and all other information collected from or concerning any Mortgagor or
the related Mortgaged Property in the Subservicer’s possession.

 



3

 

 

“Tax, Insurance, UCC and Letter of Credit Certification”: A written report
certifying for the applicable quarterly period that all property taxes and
hazard insurance premiums that are due have been paid in full, that all UCC
liens, assignments or continuations are current and that all letters of credit
are current, which report shall be delivered electronically pursuant to this
Agreement substantially in the form attached hereto as Exhibit D (or in such
other form as may be reasonably requested by the Master Servicer from time to
time).

 

ARTICLE II.

 

RETENTION AND AUTHORITY OF SUBSERVICER

 

Section 2.01.     Servicing Standard; Commencement of Servicing
Responsibilities.

 

The Master Servicer hereby engages the Subservicer to perform, and the
Subservicer hereby agrees to perform, the servicing duties and obligations of
the Master Servicer under the PSA with respect to the Mortgage Loans throughout
the term of, and upon and subject to the terms, covenants and provisions of,
this Agreement. The Subservicer shall service and administer the Mortgage Loans
pursuant to this Agreement for the benefit of the Master Servicer and the
Certificateholders (as a collective whole) as determined by the Subservicer, in
its reasonable judgment, in accordance with applicable law, the terms of this
Agreement, the terms of the respective Mortgage Loans and any and all applicable
intercreditor, participation, co-lender and similar agreements, and, to the
extent consistent with the foregoing, further as follows: (a) in the same manner
in which, and with the same care, skill, prudence and diligence with which the
Subservicer services and administers similar mortgage loans for other
third-party portfolios, giving due consideration to the customary and usual
standards of practice of prudent institutional commercial and multifamily
mortgage loan servicers servicing mortgage loans for third parties, and (b) with
the same care, skill, prudence and diligence with which the Subservicer services
and administers commercial and multifamily mortgage loans owned by it, whichever
standard is higher; (c) with a view to the timely collection of all scheduled
payments of principal and interest under the subject Mortgage Loans; and (d)
without regard to: (i) any relationship that the Subservicer or any Affiliate
thereof may have with the related Mortgagor, any Mortgage Loan Seller or any
other party to the PSA, (ii) the ownership of any Certificate, interest in a
mezzanine loan or other subordinate or pari-passu interest by the Subservicer or
by any Affiliate thereof, (iii) the right of the Subservicer (or any Affiliate
thereof) to receive reimbursement of costs, or the sufficiency of any
compensation payable to it, or with respect to any particular transaction, (iv)
the ownership, servicing or management for itself or others of any other
mortgage loans or mortgaged properties by the Subservicer or any Affiliate
thereof, or (v) any debt that the Subservicer or any Affiliate thereof has
extended to any Mortgagor or any Affiliate thereof. The above-described
servicing standards are referred to in this Agreement as “Accepted Subservicing
Practices.”

 

Section 2.02.     Subservicing.

 

To the extent necessary for the Subservicer to comply with applicable laws, or
if otherwise consented to by the Master Servicer, the Subservicer may enter into
any subservicing agreement with another subservicer that would permit such
subservicer to perform any or all of the Subservicer’s servicing
responsibilities under this Agreement as long as each such subservicing
agreement complies with the requirements for subservicing agreements in PSA
Section 3.01(c). Notwithstanding any subservicing agreement, the Subservicer
shall remain directly obligated and primarily liable to the Master Servicer for
the servicing and administration of the Mortgage Loans in accordance with the
provisions of this Agreement without diminution of such obligation or liability
by virtue of such subservicing agreement to the same extent and under the same
terms and conditions as if the Subservicer were servicing the Mortgage Loans
alone.

 



4

 

 

Section 2.03.     Authority of Subservicer.

 

(a)          Except as otherwise provided in this Agreement and subject to the
terms of this Agreement, the right of the Special Servicer to process Major
Decisions and Special Servicer Decisions, and the Master Servicer’s limitations
of authority as Master Servicer under the PSA, in performing its obligations
under this Agreement, the Subservicer shall have full power and authority to
take any and all actions in connection with such obligations that it deems
necessary or appropriate; provided, however, that the Subservicer shall not take
any of the following actions (each, a “Restricted Servicing Action”) with
respect to any Mortgage Loan without first notifying the Master Servicer in
writing within two (2) Business Days after receiving notice of such action or
the related Mortgagor’s request therefor:

 

(i)           any release or disbursement of (A) earnout or holdback amounts
securing a Mortgage Loan (which means, for the avoidance of doubt, any
disbursement or funding to a Mortgagor of previously funded (but held back),
escrowed or otherwise reserved portion of the original loan proceeds of such
Mortgage Loan) or (B) other than in accordance with the specific terms of, or
upon satisfaction of, a Mortgage Loan, any other cash reserves or escrowed funds
or other similar collateral (such as escrows for tax and insurance payments)
securing a Mortgage Loan;

 

(ii)          any draw down of funds under, or any release, modification,
amendment, alteration or renewal of, a letter of credit or other additional
collateral related to any Mortgage Loan;

 

(iii)         any grant or withholding of consent to, or the performance of, any
defeasance of a Mortgage Loan in accordance with PSA Section 3.09(d);

 

(iv)         any modification, waiver, amendment or other action contemplated by
PSA Sections 3.09, 3.18 or 3.24, of or with respect to any Mortgage Loan,
whether or not material, including any forgiveness of principal, any change in
the amount or timing of any payment of principal or interest, maturity,
extension rights or prepayment provisions or the substitution, full or partial
release or addition of any collateral for any Mortgage Loan (provided further,
that consents to leasing activity are subject to Section 2.03(a)(xi) below);

 

(v)          granting or withholding consent to any transfer of ownership of a
Mortgaged Property or any transfer of any interest in any Mortgagor or any owner
of a Mortgaged Property (including entering into any assumption agreement in
connection therewith) or, in connection with an assumption of any Mortgage Loan
or any other transaction contemplated by PSA Section 3.09, waiving any
requirement in the related Loan Documents to pay any fees or expenses (including
any Rating Agency fees or general out-of-pocket expenses that include Rating
Agency fees);

 

(vi)         granting or withholding consent to any request for approval to
encumber a Mortgaged Property with subordinate or other financing or to encumber
any interest in any Mortgagor or any owner of a Mortgaged Property with
mezzanine financing;

 

(vii)        any determination of whether or not to release any Insurance
Proceeds or Condemnation Proceeds to the Mortgagor under any Mortgage Loan;

 

(viii)       any waiver of any Penalty Charges, Default Interest, prepayment
premiums, Yield Maintenance Charges, or other prepayment charges under any
Mortgage Loan;

 

(ix)          any action to initiate, prosecute and manage foreclosure
proceedings or other legal proceedings related thereto in connection with any
Mortgage Loan;

 



5

 

 

(x)           any termination or replacement, or consent to the termination or
replacement, of a property manager with respect to any Mortgaged Property or any
termination or change, or consent to the termination or change, of the franchise
affiliation with respect to any hospitality property that in whole or in part
constitutes any Mortgaged Property;

 

(xi)          approving or granting any consent to leasing activity (including
any subordination, standstill and attornment agreement) with respect to any
Mortgaged Property except as provided for in the paragraph below;

 

(xii)         granting any consent to any request by a Mortgagor for approval to
incur additional indebtedness or to amend or modify its organizational
documents;

 

(xiii)        any determination with respect to a Mortgage Loan as to whether a
default has occurred under the related Loan Documents by reason of any failure
on the part of the related Mortgagor to maintain (A) any insurance required
under the related Loan Documents, (B) an all-risk casualty insurance policy or
an extended coverage insurance policy (with special form coverage) that does not
contain any exclusion for (or a separate insurance policy that expressly
provides coverage for) property damage resulting from a terrorist or similar
act, or (C) insurance coverage for property damage resulting from a terrorist or
similar act upon terms no less favorable than those in place as of the Closing
Date; or

 

(xiv)        permitting, or granting or withholding consent to, or performing a
modification to permit, a Principal Prepayment of a Mortgage Loan.

 

With respect to any Restricted Servicing Action performed by the Special
Servicer under the terms of the PSA, the Subservicer shall deliver to the Master
Servicer the related Mortgagor’s request therefor and any other documents or
information related thereto in its possession or otherwise reasonably requested
by the Master Servicer and the Subservicer shall not have any obligation to
obtain any consent or approval from the Special Servicer. With respect to any
Restricted Servicing Action performed by the Master Servicer under the terms of
the PSA, the Subservicer shall not perform such action without obtaining the
prior written consent of the Master Servicer (which consent (x) may be in the
form of an asset business plan approved in writing by the Master Servicer and
(y) shall be subject to the prior approval of the Special Servicer, the
Loan-Specific Directing Holder, if applicable, the Rating Agencies and any other
Person if so required under the PSA, which approvals shall be requested by the
Master Servicer), except that the Subservicer may, without the Master Servicer’s
prior written consent, process any routine leasing activity described in Section
2.03(a)(xi) with respect to a Mortgage Loan approval of routine leasing
activities that (1) does not involve a ground lease or lease of an outparcel,
(2) affect an area less than the lesser of (i) 20,000 square feet and (ii) 20%
of the net rentable area of the related Mortgaged Property and (3) is not with
respect to a lease that otherwise constitutes a “major lease” or “material
lease,” if applicable, under the related Loan Documents. Without limiting the
foregoing, any Restricted Servicing Action with respect to Principal Prepayments
contemplated by Section 2.03(a)(xiv) shall be administered pursuant to Section
3.01(c).

 

(b)          Regardless of whether the consent or approval of the Master
Servicer is required pursuant to this Agreement, the Subservicer shall take or
refrain from taking any action that is directed by the Master Servicer and
relates to the Subservicer’s obligations under this Agreement; provided,
however, that the Subservicer shall not be obligated to take or refrain from
taking any such action to the extent that the Subservicer determines in its
reasonable discretion that taking or refraining from taking such action may
cause (i) a violation of applicable laws, court orders or restrictive covenants
with respect to any Mortgage Loan or Mortgaged Property or (ii) a violation of
any term or provision of a Mortgage Loan.

 

ARTICLE III.

 



6

 

 

SERVICES TO BE PERFORMED

 

Section 3.01.     Services as Subservicer.

 

With respect to each Mortgage Loan, the Subservicer shall, in accordance with
Accepted Subservicing Practices and subject to the supervision of the
Subservicer by the Master Servicer as set forth in this Agreement, perform the
following servicing activities on behalf of the Master Servicer:

 

(a)          The Subservicer shall, subject to the limitations and restrictions
on its authority otherwise set forth in this Agreement, perform the duties and
obligations with respect to the Mortgage Loans that the Master Servicer is
required to perform under PSA Sections 3.01 (general servicing), 3.03
(collections), 3.04 (taxes, assessment and similar items; escrow accounts),
3.05(a) (collection account), 3.07 (investment of funds in collection account;
other accounts), 3.08 (insurance), 3.09 (enforcement of alienation clauses;
defeasance), 3.11 (release of files), 3.13 (compensating interest payments),
3.14 (application of penalty charges, modification fees and assumption fees),
3.15 (access to certain documentation), 3.18 (inspections; ground leases), 3.19
(lock-box accounts; escrow accounts), 3.22 (notices of default, servicing
transfers), 3.24 (modifications, waivers and amendments), 3.25 (replacement of
manager), and 4.02(b) (reports; financial statements); provided, however, that:

 

(i)           the Subservicer shall file a UCC Financing Statement amendment
continuing the effectiveness of each UCC Financing Statement filed with respect
to each Mortgage Loan within six (6) months before (and not later than three (3)
months before) the expiration of the five year period of effectiveness of such
UCC Financing Statement, and shall deliver monthly reports of such UCC Financing
Statement amendments to the Master Servicer;

 

(ii)          the Subservicer shall provide the Master Servicer with notice of
any communication by the Mortgagor with respect to any related letter of credit
provided by such Mortgagor;

 

(iii)         the Subservicer shall have no obligation to make Advances;
provided, that the Subservicer shall provide the Master Servicer not less than
five (5) Business Days’ written notice before the date on which the Master
Servicer is required to make any Servicing Advance with respect to any Mortgage
Loan (which notice shall include any and all information in the Subservicer’s
possession, and any additional information reasonably requested by the Master
Servicer, that will enable the Master Servicer to determine whether such
Servicing Advance would constitute a Nonrecoverable Advance);

 

(iv)         with respect to each Mortgage Loan, the Subservicer shall,
consistent with Accepted Subservicing Practices, monitor the related Mortgagor’s
insurance obligations in accordance with PSA Section 3.08, and in the event a
Mortgagor fails to maintain such insurance, the Subservicer shall promptly (A)
notify the Master Servicer in writing of such Mortgagor’s failure to maintain
such insurance and whether or not such insurance is required by the terms of the
related Loan Documents, and (B) deliver to the Master Servicer all documents and
other information in Subservicer’s possession, and any additional information
reasonably requested by the Master Servicer, to assist the Master Servicer in
determining, among other things, whether or not such insurance is available at
commercially reasonable rates; provided that the Subservicer shall not be
required to maintain insurance coverage on any Mortgaged Property;

 

(v)          the Subservicer shall establish a collection account (the
“Subservicer Collection Account”) meeting all of the requirements of the
Collection Account maintained by the Master Servicer under the PSA, and
references to the Collection Account in PSA Section 3.05(a) shall be

 



7

 

 

references to such Subservicer Collection Account; provided that any withdrawals
from the Subservicer Collection Account shall be made only as specifically
authorized under this Agreement;

 

(vi)         the creation of any Account shall be evidenced by a certification
substantially in the form attached hereto as Exhibit E, and a copy of any such
certification shall be delivered to the Master Servicer on or prior to the
Closing Date and thereafter upon any transfer of such Account;

 

(vii)        the Subservicer may invest the funds in the Accounts in one or more
Eligible Investments on the same terms as the Master Servicer may invest funds
in the Collection Account and the Escrow Accounts under PSA Section 3.07, and
subject to the same restrictions and obligations regarding maturity dates,
gains, losses, possession of Eligible Investments and Eligible Investments
payable on demand;

 

(viii)       Section 3.03 of this Agreement shall control with respect to the
Subservicer’s obligation to maintain a fidelity bond and errors and omissions
insurance policy that satisfies the requirements of PSA Section 3.08(c);

 

(ix)          Section 4.01 of this Agreement shall control with respect to which
servicing fees and additional servicing compensation the Subservicer may retain;

 

(x)           the Subservicer shall, within forty (40) days after the Closing
Date, deliver to the Master Servicer written evidence of each notification to a
related ground lessor pursuant to PSA Section 3.18(b);

 

(xi)          all notices, information, reports, certifications, consents, and
other documentation that are required under the PSA to be provided by the Master
Servicer to, or obtained by the Master Servicer from, the Trustee, the
Depositor, the Seller, the Rating Agencies, the Certificate Administrator, the
Operating Advisor, the Asset Representations Reviewer, the Special Servicer, the
Controlling Class Representative or any other Person shall be provided by the
Subservicer to the Master Servicer only (or as otherwise directed by the Master
Servicer) within the time set forth in this Agreement (or if no such time is set
forth, within one (1) Business Day prior to the date on which the Master
Servicer is required to deliver such item to the applicable Person);

 

(xii)          the Subservicer shall not be responsible for any mortgage loan
pool-wide reporting under the PSA; and

 

(xiii)          subject to Section 2.03(a)(iv) of this Agreement, the
Subservicer shall be responsible for closing and processing all modifications,
waivers and amendments with respect to any performing Mortgage Loan, in
accordance with PSA Section 3.24.

 

(b)          The Subservicer shall promptly notify the Master Servicer in
writing of all material collection and customer service issues and furnish the
Master Servicer with copies of all written communications regarding such issues
between the Subservicer and any Mortgagor or any third party in connection with
the Subservicer’s obligations under this Agreement, including any assumption,
prepayment or payoff request or notice and any default notice delivered to a
Mortgagor. The Subservicer shall send an initial delinquency notice in
connection with any delinquent monthly payment but shall not take any other
action in connection with a delinquency or default under a Mortgage Loan
(including any enforcement, foreclosure or other action).

 



8

 

 

(c)          The Subservicer shall: (i) promptly forward to the Master Servicer
all requests for or notices of Principal Prepayments; (ii) not later than five
(5) Business Days after its receipt of any such request or notice, deliver to
the Master Servicer a payoff statement calculated by the Subservicer with
respect to such Principal Prepayment setting forth the amount of the Principal
Prepayment, the aggregate interest accrued thereon, the rates used, the date of
such rates, and the other fees or expenses to be paid by the Mortgagor; and
(iii) deliver to the Master Servicer any and all information requested with
respect to such Principal Prepayment to verify the Subservicer’s calculations or
otherwise. The Master Servicer shall respond within five (5) Business Days after
the Master Servicer’s receipt of such requests, notices or other requested
information or the Master Servicer shall be deemed to have approved the
Subservicer’s calculations. All fees related to any such Principal Prepayment
shall be paid to the Master Servicer. If the Subservicer accepts any Principal
Prepayment, then it shall (pursuant to wiring instructions from the Master
Servicer) remit such Principal Prepayment to the Master Servicer within one (1)
Business Day after its receipt of available funds with respect thereto.

 

If the Subservicer breaches Section 2.03(a)(xiv) or this Section 3.01(c) in
connection with any Principal Prepayment resulting in an obligation by the
Master Servicer to make a payment in respect of any Compensating Interest
Payment or Prepayment Interest Shortfall under PSA Section 3.13, then the
Subservicer shall, on or before 2:00 p.m. (New York City time) on the
Subservicer Remittance Date following such breach, remit to the Master Servicer
(pursuant to wiring instructions from the Master Servicer) the amount of such
Compensating Interest Payment or Prepayment Interest Shortfall; but in no event
shall any such Prepayment Interest Shortfall exceed the Subservicing Fee for the
related Distributions Date. If such Prepayment Interest Shortfall is not so
remitted to the Master Servicer, then the Subservicer shall also remit to the
Master Servicer interest on such Prepayment Interest Shortfall at the Advance
Rate from and including such Subservicer Remittance Date, but excluding the date
the payment is made. Any payment by the Subservicer, or acceptance by the Master
Servicer, of such Compensating Interest Payment or Prepayment Interest Shortfall
and any interest thereon shall not be construed to constitute a waiver of an
Event of Default.

 

(d)          The Subservicer shall promptly notify the Master Servicer in
writing upon obtaining actual knowledge or receipt of notice by the Subservicer
of (i) the occurrence of any event that causes, or with notice or the passage of
time or both would cause, any Mortgage Loan to become a Specially Serviced Loan
or (ii) a Repurchase Communication of a Repurchase Request, a Repurchase Request
Withdrawal, a Repurchase or a Repurchase Request Rejection and, in each case,
shall cooperate with the Master Servicer in pursuing its obligations under the
PSA, including the REMIC provisions of the PSA.

 

(e)          With respect to all servicing responsibilities of the Master
Servicer under the PSA that are not being performed by the Subservicer under
this Agreement, the Subservicer shall promptly notify the Master Servicer in
writing of (and in any event, within one (1) Business Day after) its receipt of
notice thereof or a request therefor and shall reasonably cooperate with the
Master Servicer to facilitate the timely performance of such servicing
responsibilities, including the REMIC provisions of the PSA.

 

(f)           No later than the fifteenth (15th) day of each month, the
Subservicer shall deliver to the Master Servicer a statement prepared by the
Subservicer setting forth the status of the Subservicer Collection Account as of
the close of business on the Determination Date in such month (together with a
copy of the most recent monthly bank reconciliation statement received by the
Subservicer with respect to the Subservicer Collection Account) and showing the
aggregate amount of deposits into and withdrawals from the Subservicer
Collection Account since the preceding Determination Date for each category of
deposit specified in PSA Section 3.05 and each category of withdrawal specified
in PSA Section 3.06.

 



9

 

 

(g)          Not later than 2:00 p.m. (New York City time) on the first Business
Day following each Determination Date beginning in March 2016, the Subservicer
shall prepare and deliver or cause to be delivered to the Master Servicer, in a
computer-readable medium downloadable by the Master Servicer (or, at the Master
Servicer’s written request, in a form reasonably acceptable to the Master
Servicer and the Subservicer, including on a loan-by-loan basis), the CREFC Loan
Periodic Update File, the CREFC Property File, the CREFC Financial File, the
CREFC Delinquent Loan Status Report, the CREFC Historical Loan Modification and
Corrected Mortgage Loan Report, the CREFC Loan Level Reserve/LOC Report, the
CREFC Comparative Financial Status Report, the CREFC Servicer Watch List and, to
the extent required to be delivered by the Master Servicer under the PSA, any
other file or report that may from time to time be recommended by the CREFC for
commercial mortgage-backed securities transactions generally (substantially in
the form of, and containing the information called for in, the downloadable form
of such file or report then-available on the CREFC Website) and requested by the
Master Servicer, in each case providing the most recent information with respect
to the Mortgage Loans as of the close of business on the related Determination
Date (and which, in each case, if applicable, will identify each Mortgage Loan
by loan number and property name).

 

No later than 2:00 p.m. (New York City time) on the first Business Day following
each Determination Date beginning in May 2016, the Subservicer shall prepare and
deliver or cause to be delivered to the Master Servicer, in a computer-readable
medium downloadable by the Master Servicer (or, at the Master Servicer’s written
request, in a form reasonably acceptable to the Master Servicer, including on a
loan-by-loan basis), the CREFC Comparative Financial Status Report for each
Mortgage Loan or related Mortgaged Property as of the Determination Date
immediately preceding the preparation of such report for each of the following
three periods (but only to the extent the related Mortgagor is required by the
Mortgage to deliver and does deliver, or otherwise agrees to provide and does
provide, such information): (a) the most current available year to date; (b)
each of the previous two full fiscal years stated separately (to the extent such
information is in the Subservicer’s possession); and (c) the “base year”
(representing the original analysis of information used as of the Cut-Off Date).

 

(h)          The Subservicer shall use its reasonable efforts to obtain
quarterly and annual operating statements, budgets and rent rolls with respect
to each of the Mortgage Loans, and quarterly and annual financial statements of
each related Mortgagor required to be delivered pursuant to the related Loan
Documents, which efforts shall include sending a letter to such Mortgagor each
quarter (followed up with telephone calls) requesting such quarterly and annual
operating statements, budgets, rent rolls and financial statements by no later
than thirty (30) days after the subject fiscal quarter (commencing with the
quarter ending June 30, 2016) or sixty (60) days after the subject fiscal year
(commencing with the year ending December 31, 2016), as applicable. The
Subservicer shall deliver electronically to the Master Servicer copies of all of
the foregoing items so collected in an imaged PDF format, Excel format, or such
other format reasonably acceptable to the Master Servicer and the Subservicer
(using a naming convention for such PDF files, Excel files or other format that
is reasonably acceptable to the Master Servicer) within twenty (20) days after
the Subservicer’s receipt of such items together with the CREFC Operating
Statement Analysis Report and CREFC NOI Adjustment Worksheet required by Section
3.01(i).

 

(i)           The Subservicer shall maintain a CREFC Operating Statement
Analysis Report and CREFC NOI Adjustment Worksheet with respect to each
Mortgaged Property. Commencing with the calendar quarter ending June 2016,
within twenty (20) days after receipt by the Subservicer of any annual or
quarterly operating statements (provided that the Subservicer shall not be
required to update the CREFC Operating Statement Analysis Reports or CREFC NOI
Adjustment Worksheet more often than quarterly) or rent rolls with respect to
any Mortgaged Property the Subservicer shall, based upon such operating
statements or rent rolls received, prepare (or, if previously prepared, update)
the CREFC Operating Statement Analysis Report and the CREFC NOI Adjustment
Worksheet for the subject

 



10

 

 

Mortgaged Property as of the end of the preceding fiscal year or fiscal quarter,
as the case may be, and shall remit to the Master Servicer electronically PDF
copies, Excel files or other format reasonably acceptable to the Master Servicer
and the Subservicer thereof (using a naming convention for such PDF files, Excel
files or other format of files that is reasonably acceptable to the Master
Servicer) together with (if not otherwise delivered pursuant to this Agreement)
PDF copies of the underlying operating statements and rent rolls.

 

(j)           The Subservicer shall determine and analyze financial ratios and
perform other financial analysis required under the CREFC reporting guidelines
(including the preparation of related comments under such guidelines) and
deliver to the Master Servicer all reports summarizing such analysis based upon
the property operating statements with respect to the related Mortgaged Property
and the financial statements of the related Mortgagor and each related guarantor
collected by the Subservicer, which reports shall be in the forms required under
this Agreement.

 

(k)          Each month by 2:00 p.m. (New York City time) on the Subservicer
Remittance Date, the Subservicer shall remit to the Master Servicer, pursuant to
wiring instructions from the Master Servicer, all amounts received by the
Subservicer with respect to the Mortgage Loans on or before the close of
business on the Business Day immediately preceding such Subservicer Remittance
Date. In addition, the Subservicer shall remit to the Master Servicer within one
(1) Business Day after receipt any delinquent payments on the Mortgage Loans
received by the Subservicer and any related Penalty Charges. Each of the
foregoing remittances of funds (A) shall be accompanied by a Remittance Report
and (B) may be net of any Subservicing Fees due and payable to the Subservicer
and payments in the nature of Additional Subservicing Compensation.

 

(l)           The Subservicer shall, by 12:00 p.m. (New York City time) on the
Business Day after its receipt, remit to the Master Servicer (pursuant to wiring
instructions from the Master Servicer) any whole or partial Balloon Payments,
Principal Prepayments, prepayment premiums, Yield Maintenance Charges,
Liquidation Proceeds, Insurance Proceeds and Condemnation Proceeds, and any
interest thereon, together with a Remittance Report.

 

(m)         The Subservicer shall prepare or have prepared, and deliver to the
Master Servicer in PDF format, Excel format or other format as reasonably
acceptable to the Master Servicer and the Subservicer (using a naming convention
for such PDF files, Excel files or other format of files that is reasonably
acceptable to the Master Servicer), an inspection report for each inspection
performed by it or on its behalf by a third party, in each case within 25 days
following the completion of the related inspection or, if the inspection is
performed by a third party, within 20 days after its receipt of an inspection
report from such third party.

 

(n)          The Subservicer shall provide the Master Servicer with such reports
and other information (in the Subservicer’s possession or to the extent readily
obtainable and as reasonably requested by the Master Servicer and in an
electronic format reasonably acceptable to the Master Servicer) with respect to
the servicing of the Mortgage Loans by the Subservicer under this Agreement in
order for the Master Servicer to perform its duties under the PSA, including all
reports and information required under PSA Sections 3.15, 3.18 and 4.02.

 

(o)          Within fifteen (15) days following the end of each calendar
quarter, the Subservicer shall prepare and deliver to the Master Servicer the
Tax, Insurance, UCC and Letter of Credit Certification in the form attached
hereto as Exhibit D.

 



11

 

 

(p)          The Subservicer shall notify the Master Servicer within two (2)
Business Days after any event or action that triggers or otherwise affects any
cash management provision under any of the Loan Documents.

 

(q)          Following its receipt from the Depositor, the Master Servicer shall
provide a copy of the Mortgage Loan Purchase Agreement to the Subservicer. The
Subservicer shall notify the Master Servicer in writing within five (5) Business
Days after the Subservicer discovers or receives notice alleging a Document
Defect or a Breach or receives a Repurchase Communication of a Repurchase
Request, a Repurchase Request Withdrawal, a Repurchase or a Repurchase Request
Rejection. The Subservicer shall promptly provide to the Master Servicer a copy
of any such written notice received by the Subservicer and such other
information in the possession of the Subservicer reasonably requested by the
Master Servicer to fulfill its obligations under Section 2.03 of the PSA.

 

(r)          The Subservicer shall promptly notify the Master Servicer if the
Subservicer becomes an Affiliate of the Trustee.

 

Section 3.02.     Portfolio Manager.

 

(a)          The Subservicer shall designate a portfolio manager and other
appropriate personnel to receive documents and communications from the Master
Servicer and to provide assistance to the Master Servicer consistent with the
Master Servicer’s supervisory authority over the Subservicer under this
Agreement.

 

(b)          The Master Servicer shall designate a portfolio manager and other
appropriate personnel to receive documents and communications from the
Subservicer and to provide to the Subservicer information, materials and
correspondence relating to the Mortgage Loans and the related Mortgagors which
may be necessary or appropriate to enable the Subservicer to perform its
obligations under this Agreement.

 

Section 3.03.     Maintenance of Errors and Omissions and Fidelity Coverage.

 

The Subservicer shall obtain and maintain with Qualified Insurers, at its own
expense, and keep in full force and effect throughout the term of this
Agreement, a blanket fidelity bond and an errors and omissions insurance policy
covering all of the Subservicer’s officers, employees and agents acting on
behalf of the Subservicer in connection with its activities under this Agreement
that satisfies the fidelity bond and errors and omissions insurance policy
requirements under PSA Section 3.08(c). The Subservicer shall deliver or cause
to be delivered to the Master Servicer a certificate of insurance or other
evidence of such fidelity bond and insurance within thirty (30) days of the
Closing Date and thereafter (i) at least thirty (30) days prior to the scheduled
expiration thereof, (ii) if not delivered in any calendar year pursuant to
clause (i), then upon each anniversary of the Closing Date, and (iii) from time
to time upon the Master Servicer’s reasonable request. Such fidelity bond and
errors and omissions policy shall provide that it may not be canceled without
twenty (20) days’ prior written notice to the Master Servicer. The Subservicer
shall (i) furnish to the Master Servicer copies of all binders and policies or
certificates evidencing that such fidelity bond and errors and omissions
insurance policy are each in full force and effect, and (ii) promptly report or
cause its insurer(s) to report in writing to the Master Servicer any termination
of or any material changes to the Subservicer’s fidelity bond or errors and
omissions insurance policy.

 

Section 3.04.     Delivery and Possession of Servicing Files.

 



12

 

 

The Subservicer hereby acknowledges possession of the Subservicing Files and
acknowledges and agrees that the Master Servicer has never previously had
possession of or control over, and therefore makes no warranty or representation
as to the contents or completeness of, the Subservicing Files. The contents of
each Subservicing File are and shall be held in trust by the Subservicer for the
benefit of the Trust as the owner thereof; the Subservicer’s possession of the
contents of each Subservicing File is for the sole purpose of servicing the
related Mortgage Loan; and such possession by the Subservicer shall be in a
custodial capacity only. The Subservicer shall release its custody of the
contents of any Subservicing File only in accordance with written instructions
from the Master Servicer, and upon request of the Master Servicer, the
Subservicer shall deliver to the Master Servicer the requested Subservicing File
or an electronic copy (in a format reasonably acceptable to the Master Servicer)
of any document contained therein.

 

Section 3.05     Financial Statements of the Subservicer.

 

Upon the request of the Master Servicer the Subservicer shall deliver to the
Master Servicer financial statements of the Subservicer and its subsidiaries for
its last complete fiscal year. All such financial statements shall be prepared
in accordance with GAAP consistently applied, and shall fairly present the
pertinent results of (i) operations for such year, (ii) the financial position
at the end of such year, and (iii) changes in financial position with respect to
the Subservicer’s last complete fiscal year.

 

Section 3.06     Exchange Act Reporting and Regulation AB Compliance.

 

(a)          Intent of the Parties. The parties hereto acknowledge and agree
that the purpose of this Section 3.06 is, among other things, to facilitate
compliance with the provisions of Regulation AB and related rules and
regulations of the Commission and the PSA requirements related thereto. The
Subservicer acknowledges that interpretations of the requirements of Regulation
AB may change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Master Servicer for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB. In
connection with the Citigroup Commercial Mortgage Trust 2016-GC36, Commercial
Mortgage Pass-Through Certificates, Series 2016-GC36, the Subservicer shall
cooperate fully with the Master Servicer, the Depositor and the Trustee to
deliver or make available to them (and any of their respective assignees or
designees) any and all statements, reports, certifications, records and any
other information in its possession and (as determined by the Master Servicer,
the Depositor or the Trustee, as applicable) necessary to permit the Master
Servicer, the Depositor, and the Trustee to comply with the provisions of
Regulation AB and the PSA, together with such disclosures relating to the
Subservicer or the servicing of the Mortgage Loans reasonably believed by the
Master Servicer or the Depositor, as applicable, to be necessary in order to
effect such compliance.

 

(b)Information to be Provided by the Subservicer.

 

(i)           The Subservicer shall, for so long as the Trust is subject to the
reporting requirements of the Exchange Act, promptly following written notice to
or discovery by the Subservicer, (A) notify the Master Servicer in writing of
(I) any material litigation or governmental proceedings pending against the
Subservicer that, in each such case, would be material to the Certificateholders
and (II) any affiliations or relationships that develop following the Closing
Date between the Subservicer and any other Person with respect to the Citigroup
Commercial Mortgage Trust 2016-GC36, Commercial Mortgage Pass-Through
Certificates, Series 2016-GC36, and (B) provide to the Master Servicer or the
Depositor a description of such proceedings, affiliations or relationships.

 



13

 

 

(ii)          For so long as the Trust is subject to the reporting requirements
of the Exchange Act, in connection with the succession to the Subservicer as
subservicer under this Agreement by any Person, the Subservicer shall provide to
the Master Servicer and the Depositor, at least fifteen (15) days prior to the
effective date of such succession, (x) written notice to the Master Servicer and
the Depositor of such succession and (y) in writing and in form and substance
reasonably satisfactory to the Master Servicer and the Depositor, all
information reasonably requested by the Master Servicer or the Depositor in
order to comply with its reporting obligations under the PSA (including any
report under Item 6.02 of Form 8-K).

 

(iii)         If, during any year the Trust is subject to the reporting
requirements of the Exchange Act, the Subservicer appoints a servicer that
constitutes a “servicer” contemplated by Item 1108(a)(2) of Regulation AB, then
the Subservicer shall cause such servicer, in connection with its acceptance of
such appointment, to provide the Master Servicer, the Depositor and the
Certificate Administrator with such information regarding itself, its business
and operations and its servicing experience and practices, as is required to be
reported by the Certificate Administrator pursuant to Item 6.02 of Form 8-K.

 

(iv)         The Subservicer acknowledges and agrees that the information to be
provided by it (or by any Servicing Function Participant acting on its behalf
hereunder) pursuant to or as contemplated by this Section 3.06 is intended to be
used in connection with the preparation of any reports required by the Exchange
Act with respect to the Trust.

 

(v)          The Subservicer shall promptly provide to the Master Servicer a
written description (in form and substance satisfactory to the Master Servicer)
of the role and function of each Subcontractor that is a Servicing Function
Participant (pursuant to Item 1108(a)(2) of Regulation AB) utilized by the
Subservicer, specifying (A) the identity of such Subcontractor, and (B) which
elements of the Servicing Criteria will be addressed in assessments of
compliance provided by each such Subcontractor. The Subservicer shall cause any
Subcontractor determined to be a Servicing Function Participant to comply with
the provisions of this Section 3.06 to the same extent as if such Subcontractor
were the Subservicer. The Subservicer shall obtain from each such Subcontractor
and deliver to the Master Servicer any assessment of compliance report and
related accountant’s attestation required to be delivered by such Subcontractor
under this Section 3.06, in each case, as and when required to be delivered.

 

(c)          Additional Obligations. Without limiting any other provision of
this Section 3.06, the Subservicer shall (i) observe and perform any obligation
applicable to a “Servicing Function Participant” set forth in Article X of the
PSA, (ii) reasonably cooperate with the Master Servicer, the Certificate
Administrator and the Depositor in connection with the Trustee’s and the
Depositor’s efforts to satisfy the Trust’s reporting requirements under the
Exchange Act, and (iii) if the Subservicer is terminated or resigns pursuant to
the terms of this Agreement, provide the reports (annual or otherwise) and other
information required by this Section 3.06 with respect to the period of time
that the Subservicer was subject to this Agreement.

 

(d)          Additional Filing Disclosures.

 

(i)          Additional Form 10-D Disclosures. For so long as the Trust is
subject to the reporting requirements of the Exchange Act, the Subservicer
shall, within one (1) day after the related Distribution Date, provide to the
Master Servicer, the Certificate Administrator and the Depositor, to the extent
known by the Subservicer or a Servicing Officer thereof (other than information
contemplated by Item 1117 of Regulation AB, which shall be reported if known by
any Servicing Officer, any lawyer in the in-house legal department or any senior
manager of the Subservicer), in EDGAR-compatible form (or

 



14

 

 

in such other format as otherwise agreed upon by the Subservicer, the Master
Servicer, the Depositor and the Certificate Administrator), any Additional Form
10-D Disclosure described on Exhibit U of the PSA as applicable to the Master
Servicer together with an Additional Disclosure Notification substantially in
the form of Exhibit W-1 of the PSA.

 

(ii)          Additional Form 10-K Disclosures. For so long as the Trust is
subject to the reporting requirements of the Exchange Act, the Subservicer
shall, no later than two Business Days prior to March 1 of each year (with no
grace period), provide to the Master Servicer, the Certificate Administrator and
the Depositor, to the extent known by the Subservicer or a Servicing Officer
thereof (other than information contemplated by Item 1117 of Regulation AB,
which shall be reported if known by any Servicing Officer, any lawyer in the
in-house legal department or any senior manager of the Subservicer), in
EDGAR-compatible format (or in such other format as otherwise agreed upon by the
Subservicer, the Master Servicer, the Depositor and the Trustee), any Additional
Form 10-K Disclosure described on Exhibit V of the PSA as applicable to the
Master Servicer together with an Additional Disclosure Notification
substantially in the form of Exhibit W-1 of the PSA.

 

(iii)          Form 8-K Disclosure Information. For so long as the Trust is
subject to the reporting requirements of the Exchange Act, the Subservicer
shall, no later than noon (New York City time) on the first Business Day after
the occurrence of a Reportable Event requiring disclosure under Form 8-K,
provide to the Master Servicer, the Certificate Administrator and the Depositor,
to the extent known by the Subservicer or a Servicing Officer thereof (other
than information contemplated by Item 1117 of Regulation AB, which shall be
reported if known by any officer of the Subservicer), in EDGAR-compatible format
(or in such other format as otherwise agreed upon by the Subservicer, the Master
Servicer, the Depositor and the Certificate Administrator), any Form 8-K
Disclosure Information described on Exhibit Z of the PSA as applicable to the
Master Servicer together with an Additional Disclosure Notification
substantially in the form of Exhibit W-1 of the PSA. Without limiting the
foregoing, the Subservicer shall promptly notify the Master Servicer, but in no
event later than noon on the first Business Day after its occurrence, of any
Reportable Event of which it has knowledge.

 

(iv)          Upon the request of the Master Servicer, the Depositor or the
Certificate Administrator, the Subservicer shall promptly provide to the
requesting party any information in its possession as is necessary or
appropriate for the Master Servicer, the Depositor or the Certificate
Administrator, as applicable, to prepare fully and properly any report required
under the Exchange Act with respect to the Trust in accordance with the
Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder.

 

(e)          Sarbanes-Oxley Certification. The Subservicer shall deliver to the
Master Servicer, no later than two Business Days prior to March 1 of each year,
commencing in 2017 (with no cure period) (and otherwise within a reasonable
period of time upon request), a certification in the form attached hereto as
Exhibit F (a “Performance Certification”), on which the Master Servicer and the
Master Servicer’s officers, directors, members, managers, employees, agents and
Affiliates (collectively, the “Certification Parties”) can reasonably rely. The
Subservicer shall, if it is terminated or resigns pursuant to the terms of this
Agreement, provide a Performance Certification to the Master Servicer with
respect to the period of time it was subject to this Agreement. Each Performance
Certification shall include (x) a reasonable reliance statement by the
Subservicer enabling the Certification Parties to rely upon each (i) annual
compliance statement provided pursuant to Section 3.06(f), (ii) annual report on
assessment of compliance with the Servicing Criteria provided pursuant to
Section 3.06(g) and (iii) registered public accounting firm attestation report
provided pursuant to Section 3.06(h) and (y) a certification that each such
annual report on assessment of compliance discloses any material instances of
noncompliance described to the Subservicer’s registered public accounting firm
to enable such accountants to render the attestation provided for in Section
3.06(h).

 



15

 

 

(f)          Annual Compliance Statements. The Subservicer shall deliver to the
Master Servicer no later than two Business Days prior to March 1, commencing in
2017 (or if such day is not a Business Day, then the immediately preceding
Business Day) of each year (with no cure period) (and otherwise within a
reasonable period of time upon request), an Officer’s Certificate (in Microsoft
Word, Microsoft Excel or in such other reasonably requested format) stating, as
to the signer thereof, (i) that a review of the Subservicer’s activities during
the preceding calendar year or portion thereof and of the Subservicer’s
performance under this Agreement, has been made under such officer’s
supervision, and (ii) that to the best of such officer’s knowledge, based on
such review, the Subservicer has fulfilled all its obligations under this
Agreement, in all material respects throughout such year or portion thereof, or,
if there has been a failure to fulfill any such obligation in any material
respect, specifying each such failure known to such officer and the nature and
status thereof. The Master Servicer and the Depositor shall have the right to
review the Officer’s Certificate and consult with the Subservicer as to the
nature of any failures by the Subservicer.

 

(g)          Annual Reports on Assessment of Compliance with Servicing Criteria.

 

(i)           The Subservicer shall deliver to the Master Servicer, no later
than two Business Days prior to March 1 of each year, commencing in 2017 (with
no cure period) (and otherwise within a reasonable period of time upon request),
a report (in Microsoft Word, Microsoft Excel or in such other reasonably
requested format) on an assessment of compliance with the Relevant Servicing
Criteria for the Trust’s preceding fiscal year that contains (A) a statement by
the Subservicer of its responsibility for assessing compliance with the Relevant
Servicing Criteria, (B) a statement that the Subservicer used the Servicing
Criteria to assess its compliance with the Relevant Servicing Criteria, (C) the
Subservicer’s assessment of compliance with the Relevant Servicing Criteria as
of and for the period ending the end of the fiscal year of the Trust covered by
the Form 10-K required to be filed pursuant to the PSA (including, if there has
been any material instance of noncompliance with the Relevant Servicing
Criteria, a discussion of each such failure and the nature and status thereof),
and (D) a statement that a registered public accounting firm has issued an
attestation report on the Subservicer’s assessment of compliance with the
Relevant Servicing Criteria as of and for such period. Each assessment of
compliance and related attestation contemplated by Section 3.06(h) must be
available for general use and may not contain restricted use language. The
Master Servicer and the Depositor shall have the right to review the report and
consult with the Subservicer as to the nature of any material instance of
noncompliance by the Subservicer with the Relevant Servicing Criteria in the
fulfillment of any of the Subservicer’s obligations under this Agreement.

 

(ii)          Within three (3) Business Days prior to the end of each fiscal
year for which the Trust is subject to the reporting requirements of the
Exchange Act (and otherwise within a reasonable period of time upon request),
the Subservicer shall deliver to the Master Servicer the name and address of
each Servicing Function Participant and subservicer engaged by it and what
Relevant Servicing Criteria will be addressed in the report on assessment of
compliance prepared by such Servicing Function Participant or subservicer. The
Subservicer shall, when it delivers its report on assessment under Section
3.06(g)(i), to the extent received, deliver each report on assessment (and the
related accountants’ attestation) of each Servicing Function Participant and
subservicer engaged by it.

 

(h)          Annual Independent Public Accountants’ Attestation. The Subservicer
shall cause a registered public accounting firm that is a member of the American
Institute of Certified Public Accountant to, no later than two Business Days
prior to March 1 of each year, commencing in 2017 (with no cure period) (and
otherwise within a reasonable period of time upon request), furnish a report to
the Master Servicer for the preceding fiscal year to the effect that (i) it has
obtained a representation

 



16

 

 

regarding certain matters from the management of the Subservicer that includes
an assessment from the Subservicer of its compliance with the Relevant Servicing
Criteria and (ii) on the basis of an examination conducted by such firm in
accordance with standards for attestation engagements issued or adopted by the
Public Company Accounting Oversight Board, it is expressing an opinion as to
whether the Subservicer’s compliance with the Relevant Servicing Criteria was
fairly stated in all material respects, or it cannot express an overall opinion
regarding the Subservicer’s assessment of compliance with the Relevant Servicing
Criteria. If an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion. Such report must (i) be available for general use and not contain
restricted use language and (ii) if required to be filed with the Commission
under applicable law, include the consent and authorization of such accounting
firm for the filing of such report with the Commission. The Master Servicer and
the Depositor shall have the right to review the report and consult with the
Subservicer as to the nature of any material instance of noncompliance by the
Subservicer with the Relevant Servicing Criteria in the fulfillment of any of
the Subservicer’s obligations under this Agreement.

 

(i)           Exchange Act Reporting Indemnification.

 

(i)           The Subservicer shall indemnify and hold harmless each
Certification Party and the Master Servicer and their respective directors,
officers, members, managers, employees, agents and affiliates and each other
person who controls any such entity within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the
“Indemnified Parties”) against any claims, losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments and other
costs and expenses (including without limitation the costs of investigation,
legal defense and any amounts paid in settlement of any claim or litigation)
incurred by such Indemnified Party arising out of or based upon (i) any breach
of the Subservicer’s obligations under this Section 3.06, (ii) negligence, bad
faith or willful misconduct on the part of the Subservicer in the performance of
such obligations or (iii) any Deficient Exchange Act Deliverable.

 

(ii)          If the indemnification provided for in this Section 3.06(i) is
unavailable or insufficient to hold harmless any Indemnified Party, then the
Subservicer shall contribute to the amount paid or payable to such Indemnified
Party in such proportion as is appropriate to reflect the relative fault of the
Subservicer on the one hand and the Indemnified Party on the other in connection
with a breach of the Subservicer’s obligations under this Section 3.06 or the
Subservicer’s negligence, fraud, bad faith or willful misconduct in connection
therewith.

 

(j)           Amendments; Expenses; Subservicers. This Section 3.06 may be
amended by the parties hereto for purposes of complying with Regulation AB or to
conform to standards developed within the commercial mortgage-backed securities
market, notwithstanding anything to the contrary contained in this Agreement.
The Subservicer’s obligations under this Section 3.06 shall be performed by it
in all cases at its own expense. The Subservicer shall cause any subservicing
agreement entered into by it pursuant to Section 2.02 to contain provisions
requiring the related subservicer to perform the obligations of the Subservicer
under this Section 3.06.

 

ARTICLE IV.

 

SUBSERVICER’S COMPENSATION AND EXPENSES

 

Section 4.01.     Subservicing Compensation.

 

(a)          As compensation for its activities under this Agreement, the
Subservicer shall be entitled to receive the Subservicing Fee with respect to
each Mortgage Loan (commencing on such Mortgage

 



17

 

 

Loan’s Due Date in March 2016) unless and until such Mortgage Loan becomes a
Specially Serviced Loan or a serviced REO Loan. As to each Mortgage Loan, the
Subservicing Fee shall accrue at the related Subservicing Fee Rate (in
accordance with the same terms of the related promissory note as are applicable
to the accrual of interest at the interest rate) and shall be computed on the
basis of the same principal amount as interest accrues from time to time on such
Mortgage Loan, and for the same period respecting which any related interest
payment due on such Mortgage Loan is computed. The Subservicing Fee with respect
to any Mortgage Loan shall cease to accrue if such Mortgage Loan becomes a
Specially Serviced Loan or an REO Loan or if a sale or liquidation occurs in
respect of such Mortgage Loan; provided, such Subservicing Fee shall begin
accruing upon such Specially Serviced Loan becoming a Corrected Loan.
Subservicing Fees earned with respect to any Mortgage Loan shall be payable
monthly from payments of interest on such Mortgage Loan.

 

The Subservicer shall be entitled to recover unpaid Subservicing Fees in respect
of any Mortgage Loan out of the portion of any related Insurance Proceeds and
Condemnation Proceeds or Liquidation Proceeds allocable as interest on such
Mortgage Loan to the extent the Master Servicer is permitted to recover unpaid
Servicing Fees to which it is entitled under PSA Section 3.12(a).

 

The Subservicer’s right to receive the Subservicing Fees to which it is entitled
may not be transferred in whole or in part except in connection with the
transfer of all of the Subservicer’s responsibilities and obligations under and
pursuant to this Agreement and except as otherwise expressly provided in this
Agreement.

 

(b)          The Subservicer shall also be entitled to withdraw from the
Subservicer Collection Account and retain, as additional servicing compensation
(the “Additional Subservicing Compensation”), subject to any offset provided in
the PSA (including offsets for interest on Advances, inspection costs and
Additional Trust Expenses), the following items:

 

(i)                           40% (or 20% if the Special Servicer is required to
consent to or review the applicable servicing action) of any and all Assumption
Fees actually paid by a Mortgagor with respect to each Mortgage Loan that is not
a Specially Serviced Loan (but only to the extent that all amounts then due and
payable with respect to such Mortgage Loans have been paid);

 

(ii)                          50% (or 25% if the Special Servicer is required to
consent to or review the applicable servicing action) of any and all
Modification Fees and fees in connection with defeasance actually paid by a
Mortgagor (and all other commercially reasonable fees collected on or with
respect to other actions for which the Subservicer is responsible) with respect
to each Mortgage Loan that is not a Specially Serviced Loan (but only to the
extent that all amounts then due and payable (after giving effect to any
modification) with respect to such Mortgage Loans have been paid);

 

(iii)                         100% of any and all charges for beneficiary
statements or demands and amounts collected for checks returned for insufficient
funds and other similar fees actually paid by a Mortgagor with respect to each
Mortgage Loan that is not a Specially Serviced Loan; and

 

(iv)                         100% of any and all interest or other income earned
on deposits in the Accounts maintained by the Subservicer (but only to the
extent of the net investment earnings, if any, with respect to any such Account
for each Collection Period and, further, in the case of an Escrow Account, only
to the extent that such interest or other income is not required to be paid to
any Mortgagor under applicable law or under the related Mortgage Loan);

 



18

 

 

in each case, only to the extent the Master Servicer is entitled to retain such
amounts as additional master servicing compensation under the PSA, and in the
case of Sections 4.01(b)(i)-(iii), only to the extent such amounts have actually
been paid by the related Mortgagor. Notwithstanding the foregoing, the
Subservicer will not be entitled to any additional servicing compensation in the
form of fees earned with respect to the processing of any Major Decision or
Special Servicer Decision performed by the Special Servicer; provided, however,
if the Subservicer processes any Major Decision or Special Servicer Decision
following approval of such decision by the Special Servicer, the Subservicer
will be entitled to the applicable fee as described above.

 

(c)          The Subservicer shall promptly remit to the Master Servicer in
accordance with this Agreement, all amounts received with respect to the
Mortgage Loans (including each of those that become a Specially Serviced Loan or
an REO Loan) that the Subservicer is not entitled to retain pursuant to this
Agreement.

 

(d)          The Subservicer shall pay all expenses incurred by it in connection
with its servicing activities under this Agreement and shall not be entitled to
reimbursement thereof except as otherwise specifically provided for in this
Agreement or in the PSA.

 

ARTICLE V.

 

THE MASTER SERVICER AND THE SUBSERVICER

 

Section 5.01.     Subservicer Not to Assign; Merger or Consolidation of the
Subservicer.

 

(a)          Except as otherwise provided in this Section or Section 2.02, the
Subservicer shall not assign this Agreement for any reason or the servicing
under this Agreement or delegate its rights or duties under this Agreement or
any portion thereof, or be merged or consolidated with or into any Person, or
transfer all or substantially all of its assets to any Person, in any case
without the prior written consent of the Master Servicer (which consent, if not
forbidden or restricted by the PSA, shall not be unreasonably withheld). Any
such assignee, or any such Person into which the Subservicer may be merged or
consolidated, or any entity resulting from any merger or consolidation to which
the Subservicer may be a party, or any Person succeeding to the business of the
Subservicer, shall be the successor of the Subservicer under this Agreement and
shall be deemed to have assumed all of the liabilities of the Subservicer under
this Agreement; provided however, that the Master Servicer’s consent to such
assignment, merger, consolidation or other transfer (if granted) may be
conditioned on: (i) the Master Servicer’s receipt of written confirmation (A) to
the Trustee by each Rating Agency (at the expense of the Subservicer) that such
assignment or succession will not result in ratings downgrade or withdrawal with
respect to any Class of Certificates and (B) that such assignee, successor or
surviving Person is an approved conventional seller/servicer of mortgage loans
for FHLMC or FNMA; (ii) the Master Servicer’s receipt of an agreement executed
by such assignee, successor or surviving Person pursuant to which, among other
things, it makes the applicable representations and warranties set forth in
Section 5.03 and assumes the due and punctual performance and observance of each
covenant and condition to be performed and observed by the Subservicer under
this Agreement from and after the date of such agreement; and (iii) the Master
Servicer’s receipt of all information and reports (in writing and in form and
substance reasonably satisfactory to the Master Servicer, the Trustee and the
Depositor) deemed necessary in order to comply with the reporting obligations
under the PSA .

 

(b)          The Subservicer shall not resign without giving the Master Servicer
sixty (60) days prior written notice thereof under this Agreement unless
otherwise agreed in writing.

 



19

 

 

(c)          The Subservicer shall: (i) maintain in full effect its existence,
rights and good standing under the laws of the State of its incorporation,
organization or formation, as applicable; (ii) maintain its authorization to
transact business in the state or states in which the related Mortgaged
Properties are situated if and to the extent required by applicable law to
ensure the enforceability of the Mortgage Loans; and (iii) not jeopardize its
ability to (A) do business in each jurisdiction in which one or more of the
Mortgaged Properties are located, (B) protect the validity and enforceability of
this Agreement, the PSA, the Certificates or any of the Mortgage Loans, or (C)
perform its respective duties and obligations under this Agreement.

 

Section 5.02.     Liability and Indemnification of the Subservicer and the
Master Servicer.

 

(a)          Neither the Subservicer nor any of its Affiliate, director,
officer, employee, member, manager or agent shall (subject to Section 6.01(a))
be under liability to the Master Servicer for any action taken, or for
refraining from the taking of any action, in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Subservicer or any such Person against (i) liability which
would be imposed by reason of any breach of warranty or representation by such
respective party in this Agreement or (ii) any expense or liability specifically
required to be borne thereby without right of reimbursement pursuant to the
terms of this Agreement or imposed on the Subservicer pursuant to Section 2.01
for a breach of the Accepted Subservicing Practices, or against any liability
which would otherwise be imposed by Section 5.02(c), including by reason of
willful misfeasance, bad faith or negligence on the part of such respective
party in the performance of its obligations and duties under this Agreement or
by reason of the negligent disregard of its obligations or duties under this
Agreement. The Subservicer and any director, officer, member, manager, agent,
representative, or employee of the Subservicer may rely in good faith on any
document of any kind which, prima facie, is properly executed and submitted by
any appropriate Person respecting any matters arising under this Agreement.

 

(b)          The Master Servicer shall indemnify and hold harmless the
Subservicer and any director, officer, member, manager, employee, agent or
Affiliate of the Subservicer from and against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments, and any other costs, fees and expenses that any such
Person may sustain in connection with this Agreement (including, without
limitation, reasonable fees and disbursements of counsel incurred by such Person
in any action or proceeding between such Person and the Master Servicer or
between such Person and any third party or otherwise) resulting from (i) the
willful misconduct, bad faith, fraud and/or negligence in the performance of any
of the Master Servicer’s duties hereunder or (ii) by reason of negligent
disregard of the Master Servicer’s obligations and duties hereunder (including a
breach of such obligations a substantial motive of which is to obtain an
economic advantage from not complying with or not performing such obligations).
The Master Servicer agrees to use reasonable efforts to pursue the Trust for
indemnification against any loss, liability or expense incurred by the
Subservicer in connection with the performance of the Subservicer’s duties and
obligations under this Agreement as to which the PSA grants to the Master
Servicer’s agents a right to indemnification from the Trust Fund.

 

(c)          The Subservicer shall indemnify and hold harmless the Master
Servicer and any director, officer, member, manager, employee, agent or
Affiliate of the Master Servicer from and against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments, and any other costs, fees and expenses that any such
Person may sustain in connection with this Agreement (including, without
limitation, reasonable fees and disbursements of counsel incurred by such Person
in any action or proceeding between such Person and the Subservicer or between
such Person and any third party or otherwise) resulting from (i) the willful
misconduct, bad faith, fraud and/or negligence in the performance of any of the
Subservicer’s duties hereunder, (ii) by reason of negligent disregard of the
Subservicer’s obligations and duties hereunder (including a breach of such
obligations a

 



20

 

 

substantial motive of which is to obtain an economic advantage from not
complying with or not performing such obligations), (iii) breach of any of its
covenants, obligations or duties under this Agreement, or (iv) breach of
Accepted Subservicing Practices.

 

In addition, after receipt from Master Servicer of notice that Subservicer is a
Servicing Function Participant, the Subservicer shall cooperate (and require
each Servicing Function Participant and Additional Servicer retained by it to
cooperate under any applicable sub-subservicing agreement) with the Depositor
and the Master Servicer as necessary for the Depositor and the Master Servicer
to conduct any reasonable due diligence necessary to evaluate and assess any
material instances of non-compliance disclosed in any of the deliverables
required by the applicable Reporting Requirements. In connection with comments
provided to the Depositor from the Commission regarding information provided by
the Subservicer as a Servicing Function Participant, which information is
contained in a report filed by the Depositor under the Reporting Requirements
and which comments are received subsequent to the Depositor’s filing of such
report, upon receipt of such comments from the Depositor, the Master Servicer
shall promptly provide to the Subservicer any such comments which relate to the
Subservicer. Subservicer shall be responsible for timely preparing a written
response to the Commission for inclusion in the Depositor’s or the Master
Servicer’s, as applicable, response to the Commission, unless Subservicer
elects, with the consent of the Master Servicer (which consent shall not be
unreasonably denied, withheld or delayed), to directly communicate with the
Commission and negotiate a response and/or resolution with the Commission. If
such election is made, the Subservicer shall be responsible for directly
negotiating such response and/or resolution with the Commission in a timely
manner; provided, that (i) Subservicer shall keep the Depositor and the Master
Servicer informed of its progress with the Commission and copy the Depositor and
the Master Servicer on all correspondence with the Commission and provide the
Depositor and the Master Servicer with the opportunity to participate (at the
Depositor’s or Master Servicer’s, as applicable, expense) in any telephone
conferences and meetings with the Commission and (ii) the Master Servicer shall
cooperate with the Subservicer in order to authorize the Subservicer and its
representatives to respond to and negotiate directly with the Commission with
respect to any comments received from the Commission relating to Subservicer and
to notify the Commission of such authorization. The Master Servicer and the
Subservicer shall cooperate and coordinate with each other with respect to any
requests made to the Commission for any extension of time for submitting a
response or compliance.

 

Except as expressly provided for in the preceding paragraphs, all reasonable
out-of-pocket costs and expenses incurred by the Depositor and the Master
Servicer (including reasonable legal fees and expenses of outside counsel to the
Depositor and the Master Servicer) in connection with the foregoing and any
amendments to any reports filed with the Commission therewith shall be promptly
paid by the Subservicer upon receipt of an itemized invoice from the Depositor
and/or the Master Servicer, as applicable.

 

If the indemnification provided for in this Section 5.02 and in Section7.10(b)
is unavailable or insufficient to hold harmless the Master Servicer or any
employee, director or officer of the Master Servicer, then the Subservicer shall
contribute to the amount paid or payable to the Master Servicer as a result of
the liability, claim, loss, cost (including reasonable attorney’s fees),
penalty, expense, judgment, fee, fine, forfeiture or damage of the Master
Servicer in such proportion as is appropriate to reflect the relative fault of
the Master Servicer on the one hand and the Subservicer on the other in
connection with a breach of the Subservicer’s obligations pursuant to Article X
of the PSA, this Agreement or the Subservicer’s negligence, bad faith or willful
misconduct in connection therewith. The Subservicer shall cause any subservicer
with which it enters into a servicing relationship with respect to the Mortgage
Loans to agree to the foregoing indemnification and contribution obligations.

 



21

 

 

(d)          The indemnification provisions in this Section 5.02 shall survive
the termination of this Agreement.

 

Section 5.03.     Representations and Warranties.

 

(a)          The Subservicer hereby represents, warrants and covenants to the
Master Servicer that as of the date of this Agreement:

 

(i)           The Subservicer is duly incorporated or organized, as applicable,
validly existing and in good standing under the laws of the State of its
incorporation or organization, has all licenses necessary to carry on its
business as now being conducted and is authorized to transact business in the
state or states in which any Mortgaged Property securing the Mortgage Loans is
situated, to the extent necessary to comply with applicable law, to ensure the
enforceability of each Mortgage Loan, to perform its obligations under this
Agreement;

 

(ii)          The execution and delivery of this Agreement by the Subservicer
and its performance under and compliance with the terms of this Agreement will
not (A) violate the Subservicer’s organizational documents, (B) constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in a breach of, any material contract,
agreement or other instrument to which the Subservicer is a party or by which it
is bound or which may be applicable to it or any of its assets, or (C) result in
the violation of any law, rule, regulation, order, judgment or decree binding on
the Subservicer, which, in the case of (B) or (C), would likely affect
materially and adversely (x) the financial condition or operation of the
Subservicer or its properties taken as a whole, (y) the ability of the
Subservicer to perform its obligations under this Agreement, or (z) the ability
of the Trust to realize on the Mortgage Loans;

 

(iii)         The Subservicer has the full power, authority and legal right to
execute and deliver, and to perform all obligations and consummate all
transactions involving the Subservicer contemplated by, this Agreement, and has
duly and validly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement;

 

(iv)         This Agreement, assuming due authorization, execution and delivery
by the Master Servicer, constitutes a legal, valid and binding obligation of the
Subservicer, enforceable against it in accordance with its terms, except as such
enforcement may be limited by (A) bankruptcy, insolvency, reorganization,
liquidation, receivership, moratorium or other laws relating to or affecting
creditors’ rights generally, or (B) general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

 

(v)          The execution and delivery of this Agreement by the Subservicer and
its performance and compliance with the terms of this Agreement will not (A)
constitute a violation with respect to (and the Subservicer is not in violation
of) any law, any order or decree of any court or arbiter, or any order,
regulation or demand of any federal, state or local governmental or regulatory
authority, (B) result in the creation or imposition of any lien, charge or
encumbrance or (C) result in any other event that, in any such case, is
reasonably likely to have consequences that would materially and adversely
affect (x) the financial condition or operation of the Subservicer or its
properties taken as a whole, (y) the ability of the Subservicer to perform its
obligations under this Agreement, or (z) the ability of the Trust to realize on
the Mortgage Loans;

 

(vi)         No action, proceeding or litigation is pending or, to the best
knowledge of the Subservicer, threatened against the Subservicer, the outcome of
which, either in any one instance or in the aggregate, could (A) prohibit the
Subservicer from entering into this Agreement, (B)

 



22

 

 

result in any material adverse change in the business, operations, or financial
condition of the Subservicer, (C) materially and adversely affect the ability of
the Subservicer to perform its obligations under this Agreement, or (D) draw
into question the validity of this Agreement or the Mortgage Loans or of any
action taken or to be taken in connection with the obligations of the
Subservicer contemplated in this Agreement;

 

(vii)        No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body, is required
for the execution, delivery and performance by the Subservicer of or compliance
by the Subservicer with this Agreement, or the consummation of the Subservicer’s
transactions contemplated by this Agreement, except for those consents,
approvals, authorizations or orders obtained, or those registrations or filings
made or notices given, prior to the date of this Agreement, and except to the
extent that the failure of the Subservicer to be qualified as a foreign entity
or licensed in one or more jurisdictions is not necessary for the enforcement of
the Mortgage Loans;

 

(viii)       The Subservicer has examined each subservicing agreement relating
to the Mortgage Loans to which it is a party, if any, and in each such case, the
terms of such subservicing agreements are not, or will not be, materially
inconsistent with the terms of this Agreement;

 

(ix)          Each officer, employee and agent of the Subservicer that has
responsibilities concerning the servicing and administration of Mortgage Loans
is covered by errors and omissions insurance and a fidelity bond in the amounts
and with the coverage required by PSA Section 3.08(c);

 

(x)           The Subservicer (A) has not failed to comply with any obligations
under Regulation AB with respect to any other securitization and has not failed
to comply with any Regulation AB reporting requirements under any pooling and
servicing agreement relating to any other series of certificates offered by the
Depositor and (B) to its knowledge, has not been listed on any ‘do not hire
list’ by the Depositor; and

 

(xi)          The Subservicer is not an Affiliate of the Trustee.

 

(b)          The Master Servicer hereby represents and warrants to the
Subservicer that, as of the date of this Agreement:

 

(i)           The Master Servicer is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States, and the Master Servicer is in compliance with the laws of each State in
which any Mortgaged Property is located to the extent necessary to perform its
obligations under this Agreement, except where the failure to so qualify or
comply would not have a material adverse effect on the ability of the Master
Servicer to perform its obligations hereunder;

 

(ii)          The execution and delivery of this Agreement by the Master
Servicer, and the performance and compliance with the terms of this Agreement by
the Master Servicer, will not (A) violate the Master Servicer’s certificate of
incorporation and by laws or (B) constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, or result
in the breach of, any material agreement or other instrument to which it is a
party or by which it is bound, or (C) result in the violation of any law, rule,
regulation, order, judgment or decree binding on the Master Servicer which, in
any case, is likely to materially and adversely affect the Master Servicer’s
ability to perform hereunder;

 



23

 

 

(iii)         This Agreement, assuming due authorization, execution and delivery
by the Subservicer, constitutes a valid, legal and binding obligation of the
Master Servicer, enforceable against the Master Servicer in accordance with the
terms hereof, except as such enforcement may be limited by (A) applicable
bankruptcy, insolvency, reorganization, liquidation, receivership, moratorium
and other laws relating to or affecting creditors’ rights generally, and (B)
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law;

 

(iv)         The Master Servicer is not in violation with respect to any law,
any order or decree of any court, or any order, regulation or demand of any
federal, state, municipal or governmental agency, which violations are
reasonably likely to have consequences that would materially and adversely
affect either the financial condition or operations of the Master Servicer or
its properties taken as a whole or its ability to perform its duties and
obligations hereunder;

 

(v)          No litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which, if determined adversely
to the Master Servicer, would prohibit the Master Servicer from entering into
this Agreement or, in the Master Servicer’s good faith and reasonable judgment,
is likely to materially and adversely affect the ability of the Master Servicer
to perform its obligations under this Agreement; and

 

(vi)         The Master Servicer has full corporate power and authority to enter
into and perform in accordance with this Agreement, has duly authorized the
execution, delivery and performance of this Agreement, and has duly executed and
delivered this Agreement.

 

(c)          Upon discovery by either the Master Servicer or the Subservicer of
a breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice thereof to the other
party.

 

(d)          The representations and warranties of the Subservicer and the
Master Servicer set forth in the provisions in this Section 5.03 shall survive
the execution and delivery of this Agreement and shall inure to the benefit of
the Persons for whose benefit they were made for so long as the Trust remains in
existence.

 

ARTICLE VI.

 

EVENTS OF DEFAULT; TERMINATION

 

Section 6.01.     Events of Default.

 

(a)          “Event of Default”, wherever used in this Agreement, means any one
of the following events:

 

(i)           any failure by the Subservicer to deposit into the Accounts any
amount required to be so deposited under this Agreement, which failure continues
unremedied for one (1) Business Day following the date on which such deposit was
first required to be made; or

 

(ii)          any failure by the Subservicer to remit to the Master Servicer any
amount required to be so remitted by the Subservicer pursuant to and in
accordance with this Agreement, which failure continues unremedied until 6:00
p.m. (New York City time) on the date such remittance is due; provided, that to
the extent the Subservicer does not timely make remittances, the Subservicer
shall pay to the Master Servicer interest on any amount not timely remitted at
the Prime Rate from and including the applicable required remittance date to but
not including the

 



24

 

 

date such remittance is actually made; or

 

(iii)         any failure by the Subservicer to timely deliver to the Master
Servicer or any other designated Person any report or information required to be
delivered pursuant to this Agreement, which failure continues unremedied for one
(1) Business Day after the Subservicer’s receipt of notice from the Master
Servicer of such failure; or

 

(iv)         any failure by the Subservicer to (A) comply with any of the
requirements under Section 3.06 of this Agreement or under Article X of the PSA
that are applicable to the Subservicer, including the failure to deliver any
reports or certificates at the time such report or certification is required
under this Agreement or Article X of the PSA or (B) deliver any performance
certification or any items required by Items 1122 and 1123 of Regulation AB that
it is required to deliver under any other pooling and servicing agreement
relating to any other series of certificates offered by the Depositor; or

 

(v)          except for the events listed in Sections 6.01(a)(iii), (iv) and
(x), any failure on the part of the Subservicer to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Subservicer contained in this Agreement, which failure continues unremedied for
a period of twenty-five (25) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Subservicer; provided, however, that, with respect to any such failure that is
not curable within such twenty-five (25) day period, the Subservicer shall have
an additional cure period of sixty (60) days to effect such cure so long as the
Subservicer has commenced to cure such failure within the initial twenty-five
(25) day period and has provided the Master Servicer with an Officer’s
Certificate certifying that it has diligently pursued, and is continuing to
pursue, a full cure and such delay does not materially or adversely affect the
Master Servicer or the Certificateholders; or

 

(vi)         any breach on the part of the Subservicer of any representation or
warranty contained in this Agreement that materially and adversely affects the
interests of any Class of Certificateholders and which continues unremedied for
a period of twenty-five (25) days after the date on which written notice of such
breach, requiring the same to be remedied, shall have been given to the
Subservicer; provided, however, that with respect to any such breach that is not
curable within such twenty-five (25) day period, the Subservicer shall have an
additional cure period of sixty (60) days to effect such cure so long as the
Subservicer has commenced to cure such failure within the initial twenty-five
(25) day period and has provided the Master Servicer with an Officer’s
Certificate certifying that it has diligently pursued, and is continuing to
pursue, a full cure and such delay does not materially or adversely affect the
Master Servicer or the Certificateholders; or

 

(vii)        a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Subservicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of fifty (50) days; or

 

(viii)       the Subservicer shall consent to the appointment of a conservator,
receiver, liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all or substantially all
of its property; or

 



25

 

 

(ix)          the Subservicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, take any corporate action in furtherance of the foregoing, or take
any other actions indicating its insolvency or inability to pay its obligations;
or

 

(x)           any failure by the Subservicer to timely perform any of the
requirements set forth in Section 2.03(a)(xiv) or Section 3.01(c); or

 

(xi)          except as otherwise permitted pursuant to this Agreement, the
Subservicer’s (A) assignment of this Agreement, (B) assignment or delegation of
all or any portion of its servicing duties or obligations under this Agreement,
or (C) assignment of all or any portion of its rights to servicing compensation
under this Agreement; or

 

(xii)         Reserved.

 

(xiii)        failure by the Subservicer to have a primary servicer rating of at
least “CPS3” by Fitch, which is not reinstated within sixty (60) days; or

 

(xiv)       either Moody’s or KBRA (or, in the case of Serviced Companion Loan
Securities, any Companion Loan Rating Agency) has (A) qualified, downgraded or
withdrawn its rating or ratings of one or more Classes of Certificates or one or
more classes of Serviced Companion Loan Securities, or (B) placed one or more
Classes of Certificates or one or more classes of Serviced Companion Loan
Securities on “watch status” in contemplation of rating downgrade or withdrawal
and, in the case of either of clauses (A) or (B), publicly citing servicing
concerns with the Subservicer as the sole or material factor in such rating
action (and such qualification, downgrade, withdrawal or “watch status”
placement has not been withdrawn by such Rating Agency (or, in the case of
Serviced Companion Loan Securities, any Companion Loan Rating Agency), within 60
days of such event); or

 

(xv)        the Subservicer creates or causes a Servicer Termination Event under
the PSA or, without limiting the foregoing, any act or failure to act by the
Subservicer causes the Master Servicer to be in default of its obligations under
the PSA.

 

(b)          Upon any Event of Default, the Master Servicer (or, in the case of
an Event of Default under Section 6.01(a)(iv), the Master Servicer or the
Depositor) may, by notice in writing to the Subservicer, in addition to whatever
rights the Master Servicer may have at law or in equity, including injunctive
relief and specific performance, immediately terminate all of the rights and
obligations of the Subservicer under this Agreement and in and to the Mortgage
Loans and the proceeds thereof, subject to Section 6.02, without the Master
Servicer (or the Depositor, if applicable) incurring any penalty or fee of any
kind whatsoever in connection therewith. Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, and each and every remedy shall be cumulative and in
addition to any other remedy and no delay or omission to exercise any right or
remedy shall impair any such right or remedy or shall be deemed to be a waiver
of any Event of Default. On or after the receipt by the Subservicer of such
written notice of termination from the Master Servicer (or the Depositor, if
applicable), all authority and power of the Subservicer in this Agreement,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the Master Servicer, and the Subservicer agrees to cooperate with the
Master Servicer in effecting the termination of the Subservicer’s
responsibilities and rights under this Agreement, including the remittance of
funds and the transfers of the Subservicing Files as set forth in Section 6.02.

 

(c)          Upon discovery by the Subservicer of any Event of Default
(regardless of whether any notice has been given as provided in this Agreement
or any cure period provided in this Agreement has

 



26

 

 

expired), the Subservicer shall give prompt written notice thereof to the Master
Servicer.

 

(d)          The Master Servicer may waive in writing any default by the
Subservicer in the performance of its obligations under this Agreement and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereon except
to the extent expressly so waived.

 

Section 6.02.     Termination of Agreement.

 

(a)          This Agreement shall be terminated:

 

(i)           pursuant to Section 6.01, if the Master Servicer (or the
Depositor, if applicable) elects to terminate the Subservicer following an Event
of Default; or

 

(ii)          upon resignation by the Subservicer as provided in Section 5.01;
or

 

(iii)         with respect to any Mortgage Loan, upon such Mortgage Loan
becoming a Specially Serviced Loan or REO Loan pursuant to the PSA (provided,
however, that the Subservicer’s rights, duties and obligations under this
Agreement with respect to such Mortgage Loan shall be reinstated and resume if,
and effective as of the date upon which, such Mortgage Loan becomes a Corrected
Loan); or

 

(iv)         with respect to any Mortgage Loan, upon the purchase, repurchase or
replacement of such Mortgage Loan pursuant to the PSA; or

 

(v)          if the Master Servicer’s responsibilities and duties as Master
Servicer under the PSA have been assumed by the Trustee, its designee or any
other successor to the Master Servicer, and the Trustee, its designee or any
other successor to the Master Servicer has elected to terminate and such party
has a right to terminate the Subservicer in accordance with PSA Section 3.01.

 

(b)          If the Master Servicer’s responsibilities and duties as Master
Servicer under the PSA have been assumed by the Trustee, and in connection
therewith the Trustee has not requested the termination of the Agreement as
provided in PSA Section 3.01, the Trustee may, without act or deed on the part
of the Trustee, succeed to all of the rights and, except to the extent they
arose prior to the date of such succession, obligations of the Master Servicer
under this Agreement as provided in PSA Section 3.01, and the Subservicer shall
be bound to the Trustee under all of the terms, covenants and conditions of this
Agreement with the same force and effect as if the Trustee was originally the
Master Servicer under this Agreement; and the Subservicer does hereby attorn to
the Trustee, as the Master Servicer under this Agreement, said attornment to be
effective and self-operative without the execution of any further instruments on
the part of any of the parties hereto immediately upon the Trustee succeeding to
the interest of the Master Servicer under this Agreement. The Subservicer
agrees, however, upon written demand by the Trustee to promptly execute and
deliver to the Trustee an instrument in confirmation of the foregoing
provisions, satisfactory to the Trustee, in which the Subservicer shall
acknowledge such attornment and shall confirm to the Trustee its agreement to
the terms and conditions of this Agreement. References to the Trustee under this
Section 6.02 shall include any designee of the Trustee or any successor Master
Servicer under the PSA.

 



27

 

 

(c)          Termination pursuant to this Section or as otherwise provided in
this Agreement shall be without prejudice to any rights of the Master Servicer
or the Subservicer which may have accrued through the date of termination under
this Agreement. In connection with any such termination, the Subservicer shall:
(i) within one (1) Business Day after the Subservicer’s receipt of the notice of
termination, remit all funds in the related Accounts to the Master Servicer or
such other Person designated by the Master Servicer, net of accrued Subservicing
Fees and Additional Subservicing Compensation through the termination date that
are due and payable to the Subservicer; (ii) promptly (and in no event later
than five (5) Business Days after the Subservicer’s receipt of the notice of
termination) deliver all related Subservicing Files to the Master Servicer or
its designee; and (iii) fully cooperate with the Master Servicer to effectuate
an orderly transition of the servicing of the related Mortgage Loans. All rights
of the Subservicer relating to the payment of its Subservicing Fees and
Additional Subservicing Compensation and all liabilities of the Subservicer,
which in any such case accrued under the terms of this Agreement on or before
the date of such termination, shall continue in full force and effect until
payment or other satisfaction in accordance with this Agreement.

 

ARTICLE VII.

 

MISCELLANEOUS PROVISIONS

 

Section 7.01.     Amendment; Amendment to the PSA.

 

This is the entire agreement between the parties with respect to the matters set
forth in this Agreement, and all prior oral and written agreements with respect
to the matters set forth in this Agreement are superseded by the terms of this
Agreement. This Agreement, including the provisions of this Section 7.01, may
not be modified except by written amendment to this Agreement signed by the
party or parties affected by such modification, and the parties hereby: (a)
expressly agree that it shall not be reasonable for either of them to rely on
any alleged, non-written amendment to this Agreement; (b) irrevocably waive any
and all right to enforce any alleged, non-written amendment to this Agreement;
and (c) expressly agree that it shall be beyond the scope of authority (apparent
or otherwise) for any of their respective agents to agree to any non-written
modification of this Agreement.

 

Section 7.02.     Governing Law.

 

This Agreement shall be construed in accordance with the laws of the State of
New York, and the obligations, rights and remedies of the parties under this
Agreement shall be determined in accordance with such laws.

 

Section 7.03.     Notices.

 

(a)          All demands, notices and communications under this Agreement shall
be in writing and addressed in each case as follows:

 

(ii)if to the Subservicer, at:

 

Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, Pennsylvania 19002

Attn: Executive Vice President – Global Services

Fax: 215-328-3478

 

With a copy to:

 



28

 

 

Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, Pennsylvania 19002

Attn: General Counsel

Fax: 215-682-0766

 

(iii)if to the Master Servicer, at:

 

KeyBank National Association

11501 Outlook Street, Suite 300

Overland Park, Kansas 66211

Attn: Diane Haislip

Fax: 877-379-1625

 

Polsinelli PC

900 West 48th Place, Suite 900

Kansas City, Missouri 64112

Attn: Kraig Kohring

Fax: 816-753-1536

 

(b)          Any of the above-referenced Persons may change its address for
notices under this Agreement by giving notice of such change to the other
Persons. All notices and demands shall be deemed to have been given at the time
of the delivery at the address of such Person for notices under this Agreement
if personally delivered, mailed by certified or registered mail, postage
prepaid, return receipt requested, or sent by overnight courier or telecopy.

 

(c)          To the extent that any demand, notice or communication under this
Agreement is given to the Subservicer by a Responsible Officer of the Master
Servicer, such Responsible Officer shall be deemed to have the requisite power
and authority to bind the Master Servicer with respect to such communication,
and the Subservicer may conclusively rely upon and shall be protected in acting
or refraining from acting upon any such communication. To the extent that any
demand, notice or communication under this Agreement is given to the Master
Servicer by a Responsible Officer of the Subservicer, such Responsible Officer
shall be deemed to have the requisite power and authority to bind the
Subservicer with respect to such communication, and the Master Servicer may
conclusively rely upon and shall be protected in acting or refraining from
acting upon any such communication.

 

Section 7.04.     Consistency with PSA; Severability of Provisions.

 

This Agreement shall be subject to the provisions of the PSA, which provisions
shall be paramount and controlling and shall supersede the provisions of this
Agreement to the extent of any conflicts or inconsistencies. If one or more of
the provisions of this Agreement shall be for any reason whatever held invalid
or unenforceable or shall be determined to be inconsistent with the PSA, such
provisions shall be deemed severable from the remaining covenants, agreements
and provisions of this Agreement and such invalidity or unenforceability shall
in no way affect the validity or enforceability of such remaining provisions or
the rights of any parties hereto. To the extent permitted by law, the parties
hereto hereby waive any provision of law that renders any provision of this
Agreement invalid or unenforceable in any respect.

 

Section 7.05.     Inspection and Audit Rights.

 

The Subservicer agrees that, on reasonable prior notice, it will permit any
representative of the Master Servicer or its designee, during the Subservicer’s
normal business hours, reasonable access to

 



29

 

 

examine all books of account, records, certifications, reports, statements, and
other documents of the Subservicer relating to the Mortgage Loans, to make
copies and extracts therefrom, to cause such books to be audited by accountants
selected by the Master Servicer, and to discuss matters relating to the Mortgage
Loans with the Subservicer’s officers and employees. The Subservicer further
agrees to complete and deliver to the Master Servicer any written survey or
questionnaire reasonably requested by the Master Servicer in connection with any
audit of the Mortgage Loans or the Subservicer’s performance of its duties and
obligations under this Agreement.

 

Section 7.06.     Binding Effect; No Partnership; Counterparts.

 

Subject to Section 5.01 with respect to the Subservicer, the provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto. The parties hereby acknowledge and
agree that the Trustee, for the benefit of the Certificateholders, shall be a
third party beneficiary under this Agreement; but (except to the extent that the
Trustee or its designee or a successor Master Servicer assumes the obligations
of the Master Servicer under this Agreement pursuant to Section 6.02 of this
Agreement) none of the Trust Fund, the Trustee, any successor Master Servicer,
the Special Servicer or any Certificateholder shall have any duties under or any
liabilities arising from this Agreement. Nothing contained in this Agreement
shall be deemed or construed to create a partnership or joint venture between
the parties hereto and the services of the Subservicer shall be rendered as an
independent contractor for the Master Servicer. For the purpose of facilitating
the execution of this Agreement as provided in this Agreement and for other
purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument. A signature
of a party by facsimile, e-mail or other electronic transmission shall be deemed
to constitute an original and fully effective signature of such party.

 

Section 7.07.     Protection of Confidential Information.

 

The Subservicer shall keep confidential and shall not divulge to any party,
without the Master Servicer’s prior written consent (which shall not be
unreasonably withheld or delayed), any information pertaining to the Mortgage
Loans, the Mortgaged Properties or the Mortgagors except to the extent that the
Subservicer provides prior written notice to the Master Servicer and (a) it is
appropriate for the Subservicer to do so (i) in working with its legal counsel,
auditors, other advisors or taxing authorities or other governmental agencies,
(ii) in accordance with Accepted Subservicing Practices or (iii) when required
by any law, regulation, ordinance, court order or subpoena, or (b) the
Subservicer is disseminating general statistical information relating to the
mortgage loans being serviced by the Subservicer (including the Mortgage Loans)
so long as the Subservicer does not identify the owner of the Mortgage Loans or
the Mortgagors.

 

Section 7.08.     Construction.

 

The article and section headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the meaning thereof.
This Agreement shall be construed without regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted. Any pronoun used in this Agreement shall be deemed to
cover all genders. The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to.” The term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision or section of this Agreement. Words importing the
singular number shall mean and include the plural number, and vice versa.

 



30

 

 

Section 7.09.     Sole and Absolute Discretion of Master Servicer.

 

Whenever pursuant to this Agreement (a) the Master Servicer exercises any right
given to it to approve or disapprove, (b) any arrangement or term is to be
satisfactory to the Master Servicer, or (c) any other decision or determination
is to be made by the Master Servicer, the decision of the Master Servicer to
approve or disapprove, all decisions that arrangements or terms are satisfactory
or not satisfactory and all other decisions and determinations made by Master
Servicer, shall be in the sole and absolute discretion of the Master Servicer
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided in this Agreement.

 

Section 7.10     Exchange Act Rule 17g-5 Procedures.

 

(a)                Notwithstanding any provision herein to the contrary but
subject to Section 7.10(c) of this Agreement and except as required by law, the
Subservicer shall not provide any information directly to, or communicate with,
either orally or in writing, any Rating Agency or any NRSRO regarding the
Certificates or the Mortgage Loans relevant to such Rating Agency’s or such
NRSRO’s surveillance of the Certificates or Mortgage Loans, including, but not
limited to, providing responses to inquiries from a Rating Agency or a NRSRO
regarding the Certificates or the Mortgage Loans relevant to such Rating
Agency’s or such NRSRO’s surveillance of the Certificates and requests for a
Rating Agency Confirmation. All such information will be provided by, and all
such communications, responses and requests will be made by, the Master Servicer
in accordance with the procedures required by the PSA. To the extent that the
Master Servicer is required to provide any information to, or communicate with,
a Rating Agency or a NRSRO in accordance with its obligations under the PSA and
such information or communication is regarding the Mortgage Loans or the
subservicing by the Subservicer under this Agreement and is in the possession of
(or can be reasonably obtained by) the Subservicer, the Subservicer shall
provide the information to the Master Servicer necessary for the Master Servicer
to fulfill such obligations. The Subservicer shall have no liability with regard
to the Master Servicer’s failure to provide to the Depositor or any other party
(including any Rating Agency) any information that the Subservicer timely
delivered to the Master Servicer in accordance with this Agreement.

 

(b)               The Subservicer hereby expressly agrees to indemnify and hold
harmless the Master Servicer and its respective officers, directors,
shareholders, members, managers, employees, agents, Affiliates and controlling
persons, and the Trust Fund (each, an “Indemnified Party”), from and against any
and all losses, liabilities, damages, claims, judgments, costs, fees, penalties,
fines, forfeitures or other expenses (including reasonable legal fees and
expenses), joint or several, to which any such Indemnified Party may become
subject, under the Act, the Exchange Act or otherwise, pursuant to a third-party
claim, insofar as such losses, liabilities, damages, claims, judgments, costs,
fees, penalties, fines, forfeitures or other expenses (including reasonable
legal fees and expenses) arise out of or are based upon the Subservicer’s breach
of this Section 7.10, including, without limitation, to the extent caused by any
breach referred to in this Section 7.10(b) by the Subservicer, a determination
by a Rating Agency that it cannot reasonably rely on representations made by the
Depositor or any Affiliate thereof pursuant to Exchange Act Rule 17g-5(a)(3),
and will reimburse such Indemnified Party for any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim, as such expenses are incurred.

 

(c)                None of the foregoing restrictions in this Section 7.10
prohibit or restrict oral or written communications, or providing information,
between the Subservicer and a Rating Agency or NRSRO with regard to (i) such
Rating Agency’s or NRSRO’s review of the ratings it assigns to the Subservicer,
(ii) such Rating Agency’s or NRSRO’s approval of the Subservicer as a commercial
mortgage master, special or primary servicer or (iii) such Rating Agency’s or
NRSRO’s evaluation of the Subservicer’s servicing operations in general;
provided, however, that the Subservicer shall not provide any information

 



31

 

 

relating to the Certificates or the Mortgage Loans to a Rating Agency or a NRSRO
in connection with such review and evaluation by such Rating Agency or NRSRO
unless (x) borrower, property or deal specific identifiers are redacted; or (y)
the Master Servicer confirms to the Subservicer in writing that such information
has already been provided to the Depositor and has been uploaded on to the
Depostiors’ Rule 17g-5 Website.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 



32

 

 

IN WITNESS WHEREOF, the Master Servicer and the Subservicer have caused this
Agreement to be duly executed as of the date first above written.

       SUBSERVICER:     BERKADIA COMMERCIAL MORTGAGE LLC,  a Delaware limited
liability company     By:  /s/ Mark E. McCool     Name: Mark E. McCool   
 Title: Executive Vice President        MASTER SERVICER:     KEYBANK NATIONAL
ASSOCIATION,  a national banking association        By:  /s/ Diane Haislip   
 Name: Diane Haislip    Title: Senior Vice President

 

 

 

 

EXHIBIT A

 

(Mortgage Loan Schedule)

 

Loan No. Berkadia Loan No. Property Name Cut-Off Balance Subservicing Fee Rate
23 011174115 Seaford Village $12,925,000 0.05% (5 bps) 31 011180699 Golden Mile
Marketplace 8,750,000 0.05% (5 bps) 42 011183716 Flagstone Creek Apartments
$5,728,000 0.07% (7 bps)



 



A-1

 

 

EXHIBIT B

 

(Remittance Report)

 



B-1

 

 

Subservicer Name:
Securitization Name: CGCMT 2016-GC36
Scheduled Remittance Report
Date:

 

Master
Servicer
Loan # Subservicer
Loan Number Beginning
Principal
Balance P & I Due Principal
Due Principal
Received Interest Due Interest
Received Unscheduled
Principal
Collections Ending Balance   Scheduled
P & I Less:
Delinquent
Amount Less:
Servicing
Fee Net Pass
Thru   Late
Charges Default
Interest                                                                        
                                                                               
          -         -                         -         -        Total all
Loans:   - - - - - - - -   - - - -   - -

 

Scheduled P&I -     Service Fee -     Net P&I scheduled to Master Servicer $0.00
        Actual Net P&I sent to Master Servicer -     DIFFERENCE    

  



 

 

  

EXHIBIT C

 

(Property Inspection Report)

 



C-1

 



 

I. Physical Inspection of the Property and its Neighborhood

A. PRE-INSPECTION RESPONSIBILITIES

1A confidentiality agreement is to be signed and returned to Key.

2The inspection is to be performed within 30 days before the inspection due
date. If that is not feasible, please contact Key as soon as possible so that an
alternative inspection date may be arranged.

3The borrower is to be contacted at least two weeks prior to the inspection

4If the borrower is not responsive then notify the property contact.

5If the borrower is not cooperative let Key know as soon as possible.

B. DRIVE THE NEIGHBORHOOD (1-MILE RADIUS OF PROPERTY).

1Note vacant land, new construction, proximity to major thoroughfares and
amenities (grocery/drug, hard and soft goods), schools & churches, hotels and
transportation).

2Note environmentally sensitive properties in close proximity to the property.

C. MEET WITH THE PROPERTY MANAGER BEFORE INSPECTING THE PROPERTY.

1Do not inspect the property without a representative of the Mortgagor to escort
you.

2Provide written correspondence from Key and a representative's business card to
the property contact.

D. PERFORM EXTERIOR PROPERTY INSPECTION.

1Walk the entire property line and look for potential easements and
encroachments.

2Look for staining/spills on grass areas, pavement areas, dumping (garbage,
oils, etc.). Environmentally sensitive tenants include:

*Dry Cleaners.

*Paint Stores.

*Restaurants.

*Gas Stations.

3Inspect all exterior roof lines - note sagging, swaying, etc. Inspect all roofs
(if access is readily available). Note roof construction type (pitched, flat,
hip roof, etc.). Problems to note:

*Bubbling or collection of water.

*Absence of rock or gravel.

*Cracking or splitting of seams.

*Flashing around side and check for separation from parapet wall.

*Equipment on roof - most common roof leak caused by improper compressor
mounting.

4Inspect for trees or vines growing over roof and out of gutters, soffits
underneath eaves, window frames, exterior wood trim (buckling, need for paint),
brick work and mortar, sidewalks, landscaping and vegetation.

5Inspect exterior stairs (concrete treads, hand rails, balconies (susceptible to
rot), swimming pool (check plaster, deck, equipment, jacuzzi), carports, and
garages.

6Parking lot curbs – general pavement condition (sealed, patched or striped).

E. PERFORM INTERIOR INSPECTION OF PROPERTY.

1Multifamily: Inspect 5% of the occupied units (maximum of 7), 20% of vacant
units (maximum of 5) and all down units (note unit numbers of down units and
reason for being down).

 Note general condition of fixtures and appliances (obsolete, functioning
properly, fairly new, etc). Things to look for:

*Refrigerators, disposal, gas or electric range, dishwasher, microwave.

*Hot water heaters capacity and age, boilers.

*Condition of carpet, draperies and window coverings, ceilings, etc.

 For any deferred maintenance note exact location (building number and/or
address and unit number and/or location on exterior of building).

2Retail: Inspect 20% of the occupied units (maximum of 5), 20% of vacant units
(maximuim of 5) and all down units. Susceptible to environmental problems.
Provide comments concerning their observations and reasons for concern.

 Interview shop owners. Note deferred maintenance (i.e., stained ceiling tiles,
worn carpet, etc.). Determine who is responsible for tenant improvements.

3Industrial: Inspect 20% of the occupied units (maximum of 5), 20% of vacant
units (maximuim of 5) and all down units. Susceptible to environmental problems.
Provide comments concerning their observations and reasons for concern.

 Note office/warehouse split (if applicable). Inspect roofs if access is readily
available.

4Office: Inspect 20% of the occupied units (maximum of 5), 20% of vacant units
(maximuim of 5) and all down units. Discuss leasing plan (including any tenant
build outs) with property manager.

 Note condition of mechanical/boiler room and roof (if access is readily
available).

5Hotel: Inspect 5% of all units with a minimum of two units and a maximum of
ten.

II. The Property Inspection Package

A. COMPLETE THE PROPERTY INSPECTION PACKAGE.

 It should consist of the following:

1MBA (or other specified) property inspection form.

2Rent Roll - Please collect a rent roll and verify that it is accurate. (If the
contact is not willing to provide a rent roll, then make a notation of that on
the inspection.)

 Note: The rent roll needs to be submitted in an electronic format, and stored
in the Rent Roll worksheet.

3Color Photographs (A minimum of 10 photos - no panoramic).
The following are required photos:

*Exterior.

*Roof (if accessible, if not make a comment on the inspection form).

*Parking area (covered and open).

*Deferred maintenance (interior and exterior).

*Points of ingress-egress for the property.

*Directional photos of major streets providing access to property.

*Vacant units (minimum of two and maximum of five).

*Occupied units (minimum of two and maximum of five).

*All down units.

*Signage (Clearly show current name of property).

*New development in surrounding neighborhood.

 Note: Photographs need to be submitted in an electronic format, and stored in
the Photos worksheet.

4A copy of the annual franchise report on hotels or a copy of the annual
government survey on health care facilities.

5Confirm the name of the property is the same as on the Lender's Request form.

 (Note, in bold type, on the inspection form if the property has changed names.
For hotels, note if the franchise flag has changed. Specify in General Comments
box.)

6Inspections are to be submitted to Key within 2 weeks of the inspection date.

7Inspections are to be submitted on a CD in excel format, with one electronic
file per property to include the MBA inspection form, photos and rent roll.
Image any franchise reports or annual government surveys into the workbook
labeled "Additional Reports".

8Inspection files are not to exceed 50 meg in size.

 Note: You can minimize the size of the files by reducing the resolution of the
photos, by inserting the photos into the file instead of using the cut and paste
feature and saving as an Excel "workbook".

9The CD needs to contain a file reflecting the date of inspection of each
property with the coinciding Key loan number.

  Key Loan #   Property Name   Inspection Date   10001001   Royal Orleans  
093003

 Example: 10001001 Royal Orleans 093003.xls without any (.),(,),(-),(/,\),etc.

  



 

 



 

           

Mortgage Bankers Association

 

Property Inspection Workbook Tools

               General Purpose Tools                         

Select Check Spelling to run Excel’s spell checker
on all property inspection worksheets.

[bimg001a_v1.jpg]                    

Select Print to display the MBA Property Inspection
worksheet selection form where you can select the

worksheet(s) to print.

[bimg001b_v1.jpg]          

  

   Company Logo               



                    (KEYBANK LOGO) [bimg001_v1.jpg]          

  See separate Instructions Page to insert logo

 

Copyright 2008 Mortgage Bankers Association, Washington, DC 

 

 

 



 

MBA INSPECTION FORM KEY 

    Mortgage Bankers Association Standard Property Inspection Form Definitions
For additional information, please refer to the MBA Inspections White Paper
Ratings Definitions 1 New or like new condition
All major building components are new or like new
All vacant units/space are rent ready & reflect the highest current market
standards
No deferred maintenance items (only routine maintenance)
No life safety or code violations exist
Positive impact to marketability
Deferred Maintenance and Life Safety – No actions are required 2 Above average
condition for the property’s age and market, minimal wear and tear
All major building components in functional condition
All vacant units/space are rent ready or in the process of being made rent ready
No deferred maintenance items (only routine maintenance)
No life safety or code violations exist
No impact to marketability
Deferred Maintenance and Life Safety – No actions are required 3

Normal condition for the property’s age and market, general wear and tear.
All major building components in functional condition
Most vacant units or space are rent ready or in the process of being made rent
ready
Minimal deferred maintenance and routine maintenance items with costs that can
be funded by normal operations
No/minor life safety or code violations exist
No impact to marketability
Deferred Maintenance and Life Safety - Appropriate actions are planned or in
progress

4

Deteriorating condition for the property’s age and market
A building component is not in fully functional condition
Few rent-ready units or space
Limited major deferred maintenance &/or numerous minor deferred maintenance
items
Some life safety or code violations exist
Negative impact to marketability
Deferred Maintenance and Life Safety - Actions are not addressed as quickly as
required and/or further action is necessary, additional monitoring may be
appropriate

5 Inferior conditions
Multiple building components non-functional
Vacant units or space are in poor to down condition
Severe deferred maintenance items
Multiple life safety or code violations exist
Negative impact to marketability
Deferred Maintenance and Life Safety – No Action taken and/or further action is
necessary – additional monitoring is appropriate  Not
 Applicable No components exists (therefore, no rating is possible)  Not
 Accessible No component was visible due to inability to view the condition
based on access, life safety, weather conditions or other blockages.
Deferred maintenance items can not be determined based on lack of access
Further action or review may be required

  

Copyright 2008 Mortgage Bankers Association, Washington, DC

 

 

 

 

Inspection - General Info



                  (KEYBANK LOGO) [bimg002_v1.jpg]   Standard Inspection Form    
               Inspection Date     Time        Property City      Loan Number  
        Property State/Country   /                      Property Name          
Overall Property Rating                        Servicer, Loan and Contact
Information  Servicer Name           Contact Company      Owner of Loan        
  Contact Name                   /  Investor Number               Contact Phone
     Investor Loan #           Contact Email      Property ID           Addt’l
ID #1 (editable)      Original Loan Amount           Addt’l ID #2 (editable)    
 Loan Balance (UPB)           O&M Plan(1)      Loan Balance as of Date          
Report Reviewed By                       /  (1) Includes ALL Plans (such as, but
not limited to, Operations & Maintenance, Moisture Management and Environmental
Remediation)  Property and Inspector Information  Property Name          
Primary Property Type      Property Address           Secondary Property Type  
   Property City           Inspection Company      Property State          
Inspection Co. Phone      Property Zip           Inspector’s Name  
                    /             Inspector’s ID    



 

 Lender’s or Servicer’s General Comments or Instructions to Inspector for
Subject Property:            

 



 Property Inspector’s General Comments or Suggestions to Lender or Servicer on
the Subject Property:            



               Overview of Property Information  Number of Buildings     Year
Built    Number of Floors         Total Square Feet (Gross)    Number of
Elevators         Total Sq. Feet (Net / Rentable)    Number of Parking Spaces  
      Occupied Space    Number of Units / Rooms / Beds         Vacant Space  
 Rent Roll obtained at Inspection         Total Percent Occupied    Total Number
of Down Units / Rooms / Beds       Annual Occupancy    Unit of Measurement Used
        Annual Turn Over                Property Offers Rental Concessions      
If yes, please describe concessions:                                          
Copywrite 2008 Mortgage Bankers Association, Washington, DC    

 

 

 

 





 

Inspection - General Info

                         Inspection Date     Time        Property City      
 Loan Number               Property State/Country     /                   
 Property Name               Overall Property Rating                            
   Franchise Name     Franchise change since last inspection                    
 Number of Occupied Units Inspected         Number of Vacant Units Inspected    
                   Is there any dark space?       Describe:      Is there any
down space?       Describe:    



         Capital Expenditures        Describe in detail Repairs, Replacements or
Capital Improvements Identified Cost Status                                    
           



                 Neighborhood and Site Comparison Data  Is the area declining or
distressed       Percent Use - %  Is there any new construction in the area    
Single Family    Top 2 Major 1. Name or Type       Multifamily    Competitors:  
  Distance       Commercial     2. Name or Type       Industrial      
  Distance       Undeveloped



 

 Describe area, surrounding land use & overall trends (include location in
relation to subject property - N, S, E, W):                    



                 Management Company Information        Management Company Name  
  Phone Number    On Site Contact                               /   Mgmt
Interview    Role or Title of Contact     Length of time at property  
 Management Affiliation     Change since last inspection                  
 Other Information  Additional Collateral Description Information              
                                                                               
               
Copywrite 2008 Mortgage Bankers Association, Washington, DC    

 

 

 



 

                            Inspection - Physical Condition        

Standard Inspection Form

 

    Inspection Date   Time         Property City   Loan Number     Property
State/Country   /   Property Name     Overall Property Rating  

 

Physical Condition Assessment and Deferred Maintenance  

 

Property Assessment

 

Physical

Condition

Overall

Rating

Trend

Representative Components

(Not all-inclusive)

Inspector Comments           Curb Appeal    

Comparison to Neighborhood; First Impression / Appearance



                      Site    

Subject Property Appearance; Signage; Ingress/Egress; Landscaping; Site
Lighting; Parking Lot; Striping; Garage/Carports; Irrigation System; Drainage;
Retaining Walls; Walkways, Fencing; Refuse Containment & Cleanliness, Hazardous
Material Storage 

                     

Building /

Mechanical

systems

   

HVAC; Electrical; Boilers; Water Heaters; Fire Protection; Sprinklers, Plumbing;
Sewer; Solar Systems; Elevators/ Escalators; Chiller Plant, Cooling Towers;
Building Oxygen Systems; Intercom System; PA System; Security Systems 

           

Building

Exteriors

   

Siding; Trim; Paint; Windows: Exterior Entry Ways; Stairs; Railings; Balconies;
Patios; Gutters; Downspouts; Foundations; Doors; Façade; Structure (Beam/Joist) 

           

Building

Roofs

   

Roof Condition; Roof Access; Top Floor Ceilings; Shingles/ Membrane; Skylights;
Flashing; Parapet walls; Mansard roofs. 

           

Occupied

Units / Space

   

HVAC; Ceiling; Floors; Walls; Painting; Wallcover; Floor Cover; Tiles; Windows;
Countertop; Cabinets; Appliances; Lighting; Electrical; Bathroom accessories;
Plumbing Fixtures; Storage; Basements/Attics 

 

 

Vacant Units /

Space /

Hotel Rooms

 

   

HVAC; Ceiling; Floors; Walls; Painting; Wallcover; Floor Cover; Tiles; Windows;
Countertop; Cabinets; Appliances; Lighting; Electrical; Bathroom accessories;
Plumbing Fixtures; Storage; Basements/Attics 

 

  

Copyright 2008 Mortgage Bankers Association, Washington, DC  

 



 

 

 



 

                                      Inspection - Physical Condition        
Inspection Date   Time         Property City   Loan Number     Property
State/Country   /   Property Name     Overall Property Rating  



 

 

Down Units /

Space /

Hotel Rooms

 

    HVAC; Ceiling; Floors; Walls; Painting; Wallcover; Floor Cover; Tiles;
Windows; Countertop; Cabinets; Appliances; Lighting; Electrical; Bathroom
accessories; Plumbing Fixtures; Storage; Basements/Attics            

Interior

Common

Areas

    Mailboxes; Reception Area; Lobby; Food Courts; Dinning Areas; Kitchen;
Halls; Stairways; Meeting Rooms; Public Restrooms; Storage; Basement; Healthcare
Assistance Rooms; Pharmacy / Medication Storage; Nurses Station                
     

Amenities

   

Pool; Clubhouse; Gym; Laundry Area / Rooms; Playground; Wireless Access;
Restaurant/Bar; Business Center; Sport Courts; Spa; Store; Media Center

           

Management

Competence

    Professionalism, Ability to respond to questions; knowledge of property;
knowledge of neighborhood/ market; preparedness for inspection; had all
requested paperwork; tenants notified  

 

Exterior - Additional description of the property conditions:

 

 

 

  Interior - Additional description of the property conditions:

 

 

 



 

Deferred Maintenance Items

 

Identify Item and Describe Condition (including location) Rating

Photo

#

Life

Safety

Est. Cost



 

       



 

       



 

       



 

       



 

       



 

       



 

       



 

                                                                             

 

Copyright 2008 Mortgage Bankers Association, Washington, DC

 



 

 



 

                      Standard Inspection Form                        
Inspection Date   Time        Property City       Loan Number         Property
State/Country       /   Property Name         Overall Property Rating          
            Photos

 



Copyright 2008 Mortgage Bankers Association, Washington, DC

 



 

 



  

Inspection - Mgmt Interview

                      (KEYBANK LOGO) [bimg002_v1.jpg]     Standard Inspection
Form                     Inspection Date   Time        Property City       Loan
Number         Property State/Country       /   Property Name         Overall
Property Rating                       Management Information & Interview

 

              Management Company Name     Phone Number     Name of Information
Source                        /   Email Address     Role or Title of Information
Source     Length of time at property   Management Affiliation     Mgmt change
from last inspection  



      In your opinion, how does the property perform compared to similar
properties in the area?     In your opinion, what is the average percentage of
vacancy in similar properties in the area?     Based on market survey, what is
the current average rents paid in the area ($ per square foot/units/beds)?    
In your opinion, explain the reason for any variance on vacancy & rents between
the market and the subject property:                 In the past 12 months, have
there been any fires, significant water intrusions or other property damage?    
If yes, explain the location on the property, costs associated, any insurance
claims submitted, resolution & leaseability:                 In the past 12
months, to the best of your knowledge, have any code violations been received?  
  If yes, please describe the violation, the costs associated and any resolution
or outstanding issues:                 Is the property undergoing any
significant rehab/construction?     If yes, explain the location, size and
estimated costs:                 Is the property in compliance with ALL O&M
Plan(s)?     (Plans such as, but not limited to, Operations and Maintenance,
Moisture Management and Environmental Remediation.)     If no, please explain
which plan(s), the requirements, noncompliance items and estimated costs:      
          Any change or violations of a Franchise Agreement or License(s) at the
property?     If yes, please explain any change or violation, costs & any
resolution or outstanding issues:                 To the best of your knowledge,
are there any lawsuits pending that may negatively impact the property?     If
yes, please explain:                 Other Information or Comments:            
          Copyright 2008 Mortgage Bankers Association, Washington, DC       

 

 

 

 

Inspection - Multifamily

 

Standard Inspection Form 

                          Inspection Date     Time       Property City   Loan
Number       Property State/Country    /   Property Name       Overall Property
Rating  

 

Multifamily, Mobile Homes, Cooperative Housing, Student Housing

                                                                    Property
Information                                                                    
Heat at the Property       Gas at the Property   Water at the Property      
Trash at the Property   Electric at the Property       Cable at the Property  
Change to Major Employer       If yes, describe:   Change to Commercial/Retail  
    If yes, describe:                                                          
              Unit Breakdown                                                    
       

                                                                    # of Bedrms
# of Bath # of Units Avg Ft2 / Unit Monthly Rent # Occupied # Vacant # Down #
Inspected                                                                      
                                                                          Totals
                                                                               
                        Tenant Profile                                          
                     Corporate     Military     Seasonal     Seniors    
Students   Other                                                                
      Property Condition                                                        
            Detailed Report of Units Inspected                                  
                                                              Unit # # of Bedrms
# of Bath Square Feet Asking Rent Current Use  Overall Condition                
                                                                               
                                                                               
                                                               

 

Copyright 2008 Mortgage Bankers Association, Washington, DC     

 

 

 

 



 

Inspection - Healthcare

 

Standard Inspection Form

                          Inspection Date     Time       Property City   Loan
Number      

Property State/Country

     /   Property Name      

Overall Property Rating

 

 



Healthcare, Nursing Home, Hospitals

    Property Information

                      General Information                                  
Total Number of Beds       Number of Beds Occupied             % Occupied      
            New Patients Currently being Accepted        Admission Waiting
Period             Proximity to a Hospital  





                      Level of Care Breakdown                                  
  Unit Type Total #
Beds Total # Beds Occupied

Total #

Units

Total # Units
Occupied Avg. S.F. /
Unit   Monthly   Rent # Beds
Vacant                                                                          
                                                        Totals              





                                Administrator’s Name   /     Length of Time at
Property       Director of Nursing’s Name   /     Length of Time at Property    
                                Direct Care Staff Numbers   Day Evening Night
Comments     Nurses - RNs               Nurses - LPNs               Other Direct
Care           Non Direct Care Personnel           Total Staff          







                            Regulatory / Licensing Agency Information          
                                    Name of the Agency       Contact Person
                         /       Expiration Date of Operating License     All
Licenses Current         Date of last Medicare inspection     Property Medicare
Certified     Date of last Medicaid inspection     Property Medicaid Certified  
  Please describe any violations, costs associated, resolution or outstanding
issues:    

 

      Copyright 2008 Mortgage Bankers Association, Washington, DC

 



 

 





 

Inspection - Healthcare

 

Standard Inspection Form

                          Inspection Date     Time       Property City   Loan
Number      

Property State/Country

     /   Property Name      

Overall Property Rating

 



                  Property Condition         Handrails in the halls     Exits
clearly marked   Grab bars present in rest rooms     Intercom System   Staff
interacts well with residents     Generator Function   Facility looks and smells
clean         Additional description of any safety or deficiency issues
observed:                                                     Units or Beds
Inspected                         Down Units (List the unit #)                  
    Detailed Report of Units Inspected        



 



Unit # # of Bedrms # of Bath Square Feet Asking Rent Current Use Overall
Condition                                                                      
                                                                               
                                                                               
                                                                               
                                                                               
 





  

      Copyright 2008 Mortgage Bankers Association, Washington, DC  

 

 

 

 



 

Standard Inspection Form

                          Inspection Date     Time       Property City   Loan
Number      

Property State/Country

     /   Property Name      

Overall Property Rating

 

                              Rent Roll                                        
    Rent Roll Attached       (Select One)     Rent Roll Summary Attached        
      Single Tenant Property       Lease expires:     Hospitality Property      
YTD ADR:     RevPAR:      ADO:                          Insert Rent Rolls in the
space below using Excel commands or via Copy and Paste

  

Copyright 2008 Mortgage Bankers Association, Washington, DC

 

 

 

 

Standard Inspection Form

                          Inspection Date      Time       Property City     Loan
Number        Property State/Country



        Property Name        Overall Property Rating



   

 

Maps  

 

  Regional Map      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      Neighborhood Map      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Copyright 2008 Mortgage Bankers Association, Washington, DC

 

 

 

 

Comprehensive Assessment Addendum

      (KEYBANK LOGO) [bimg002_v1.jpg]   Standard Inspection Form

                          Inspection Date     Time       Property City   Loan
Number      

Property State/Country

     /   Property Name      

Overall Property Rating

 

 

          Limitations of Field Assessment   Did you experience any of the
following limitations to performing this field assessment:  (Choose Yes/No)    
Management unavailable for interview or management experience on the property is
less than six months     Occupied units were unavailable for assessment, or the
total number of units available (occupied or unoccupied) was insufficient    
Significant portions of the common areas, amenities or basements, etc. were
unavailable for assessment     Snow was covering most exterior areas (parking
lots, roofs, landscape areas)     Other         None         Comment:       

      Comprehensive Property Assessment Ratings       1.   Life Safety (Choose
the one that applies from the drop down menu):       Comment:          2.
Deferred Maintenance (Choose the one that applies from the drop down menu):    
  Comment:         3. Routine Maintenance (Choose the one that applies from the
drop down menu):       Comment:         4. Capital Needs (Choose the one that
applies from the drop down menu):       Comment:         5. Level/Volume of
issues noted and appropriate follow-up recommendations (Choose the one that
applies from the drop down menu):       Comment:  

            Overall Rating and Additional Comments   Overall Rating Scale:

 

 

      1 = No substantial concerns observed. No further action required.        
  2 = Some minor issues noted. Limited follow-up required.           3 =
Substantial and/or critical issues noted. Documented follow-up required.        
  4 = Overall condition showing signs of deterioration. Documented follow-up
with possible action plan required.           5 = Severe deferred maintenance
observed. Follow-up and substantial action plan required.             Comment: 

 

 

          Inspector Information           Seller/Servicer Certification Date:  
            First Name:         Last name:         Title:         Phone Number:
        Email Address:        

  

Copywrite 2008 Mortgage Bankers Association, Washington, DC  

 

 

 







 

EXHIBIT D

 

(Tax, Insurance, UCC and Letter of Credit Certification)

 



D-1

 

 

CGCMT 2016-GC36
QUARTERLY TAX MONITORING REPORT



                  Subservicer:                                   Quarter Ending:
           

  Due each January 15, April 15, July 15, October 15 for the preceding quarter
end. 

                          Subservicer
Loan # Prospectus
No. Property
Sequence No. Borrower Name Property Name Property Address
(including State) Parcel # Tax Authority Most recent tax
amount paid Due date for
most recent taxes paid Actual date most
recent taxes paid Next payment
due date Any outstanding sales certs
or other tax liens (Y/N)                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                               

 

CERTIFICATE OF REAL ESTATE TAX PAYMENTS

 

The undersigned hereby certifies that it has inspected actual tax receipts or
has otherwise verified full payment of all real estate taxes for the quarter
ending (for example March 31, 2016) and for all prior periods on properties
covered by all mortgage loans sub-serviced by it on behalf of KeyBank National
Association and held by the securitization known as (for example: CGCMT
2016-GC36). The undersigned further certifies that no unredeemed sales
certificates or other tax liens are outstanding against any of the aforesaid
properties other than as indicated above on the matrix.

 

[Subservicer]



 

By:           Name:           Title:           Date:    

 

 

 

 



CGCMT 2016-GC36

QUARTERLY INSURANCE MONITORING REPORT







                  Subservicer:                                   Quarter Ending:
           

  Due each January 15, April 15, July 15, October 15 for the preceding quarter
end. 







                                      Subservicer
Loan No. Prospectus
No. Property
Sequence No. Borrower Name Property Name Property Address (including State)
Coverage Expiration Date Carrier Name Carrier Rating in Compliance with PSA
(Y/N) Agent Name Policy #

Terrorism Coverage Required

under Loan Documents
Y/N




Coverage Types (“x” as applicable)   Property General Liability Umbrella
Terrorism Other (provide
description) Coverage Amount Comments                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                   



 



CERTIFICATE OF INSURANCE

 

The undersigned hereby certified that it holds in its custody a certificate or
other appropriate proof of valid insurance on the individual properties through
the quarter ending (for example March 31, 2016) which are securing mortgage
loans held by the securitization known as (for example: CGCMT 2016-GC36), which
are sub-serviced by the undersigned on behalf of KeyBank National Association.
The various types and amounts of insurance coverages provided by such policies
comply with the requirements of the individual loan documents. The properties
are correctly identified in the policies, and all improvements thereon to be
insured are included and properly described; that the name or names of the
insured exactly conform to the name or names in which title is held; that a
standard, noncontributory mortgagee clause in favor of (for example:
[Subservicer Name] as Subservicer for KeyBank National Association, as Master
Servicer on behalf of [Trustee Name] as Trustee, for the Holders of
[securitization name, for example Citigroup Commercial Mortgage Trust 2016-GC36,
Commercial Mortgage Pass-Through Certificates, Series 2016-GC36].

 



[Subservicer]



 

By:           Name:           Title:           Date:    



 

 

 

 

 

CGCMT 2016-GC36

QUARTERLY UCC TRACKING REPORT









                  Subservicer:                                   Quarter Ending:
           

Due each January 15, April 15, July 15, October 15 for the preceding quarter
end. 



                        Subservicer
Loan No Prospectus
No Property
Sequence No. Borrower Name Property Name Property Address (including State)
Jurisdiction Secured Party Name Original
Filing Date Continuation
Filing No. Next
Filing Date Expired
Y/N                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                   

 

 

CERTIFICATE OF UCC FILINGS

 

The undersigned hereby certifies that it holds in its custody a certificate or
other appropriate proof of valid UCC liens and any assignments, and/or
continuations thereof, as required by individual loan documents in accordance
with the PSA, Subservicing Agreement, and standard servicing practices on the
individual properties which are securing mortgage loans held by the
securitization known as (for example: CGCMT 2016-GC36), which are sub serviced
by the undersigned on behalf of KeyBank National Association. The undersigned
further certifies that no UCC financing statement has expired without a
continuation being filed other than stated above on the matrix.



 



[Subservicer]



 

By:           Name:           Title:           Date:    



 



 



 

 

 



CGCMT 2016-GC36

 

QUARTERLY CERTIFICATION OF LETTER OF CREDIT

 

Subservicer:           Quarter End    

Due each January 15, April 15, July 15, October 15 for the preceding quarter
end. 

 

Loan #

Sub-

servicer

Loan#

Letter of

Credit #

Issuing Bank

Original

Amount

Remaining

Amount

Active Y/N

Expiration

Date

Review Date

Presentation

Date

                                                                               
                   

 

We hold evidence that the above described letters of credit are current, in full
force and effect, and comply with the requirements as set forth in the various
loan documents and in the Subservicing Agreement.

 

 

[Subservicer]

 

By:           Name:           Title:           Date:    

 



 

 



 

EXHIBIT E

 

(Account Certification)

 

Securitization:    CGCMT 2016-GC36         Subservicer:      Berkadia Commercial
Mortgage LLC                 New Account         Change of Account Information  
       



Indicate purpose of account (check all that apply):              Principal &
Interest   Deposit Clearing                Taxes & Insurance   Disbursement
Clearing                Reserves (non-interest bearing)   Suspense              
 Reserves (interest bearing)  

  

Account Number:   

 



Account Name:  

 

Depository Institution (and Branch):

  

  Name:  

 

  Street:  

 

  City, State, Zip:   

  

  Rating Agency:   Rating:    

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

 

Prepared by:  

  

Signature:  

  

Title:  

  

Date:  

  

Telephone:    Fax:   

 



G-1

 

 

EXHIBIT F

 

FORM OF SUBSERVICER PERFORMANCE CERTIFICATION

 

Re:Citigroup Commercial Mortgage Trust 2016-GC36, Commercial Mortgage
Pass-Through Certificates, Series 2016-GC36

 

I, [identify the certifying individual], a [title/officer] of [name of
subservicer] a [type of entity] as subservicer (the “Subservicer”) under that
certain subservicing agreement dated as of February 1, 2016 (the “Subservicing
Agreement”) between Subservicer and KeyBank National Association (the “Master
Servicer”) whereby the Subservicer agreed to perform certain of the Master
Servicer’s servicing responsibilities under that certain pooling and servicing
agreement dated as of February 1, 2016, among Citigroup Commercial Mortgage
Securities, Inc., as Depositor (the “Depositor”), Master Servicer, as Master
Servicer, Wells Fargo Bank, National Association, as Special Servicer, Pentalpha
Surveillance LLC, as Operating Advisor and Asset Representations Reviewer, Wells
Fargo Bank, National Association, as Certificate Administrator, and Wilmington
Trust, National Association, as Trustee (in such capacity, the “Trustee”), with
respect to the Citigroup Commercial Mortgage Trust 2016-GC36, Commercial
Mortgage Pass-Through Certificates, Series 2016-GC36, on behalf of Subservicer,
certify to [Name of Certifying Person(s) for Sarbanes-Oxley Certification], the
Master Servicer, the Trustee, the Depositor, the Certificate Administrator and
their respective officers, directors and affiliates, and with the knowledge and
intent that they will rely upon this certification, that:

 

1.          I have reviewed the servicing reports relating to the Mortgage Loans
delivered by the Subservicer to the Master Servicer pursuant to the Subservicing
Agreement, including all information, disclosures and reports required under
Section 3.06 (collectively, the “Subservicer Reports”), during the fiscal year
20__ (the “Relevant Period”);

 

2.          Based on my knowledge, with respect to the Relevant Period, all
servicing information, disclosures and reports required to be submitted by the
Subservicer to the Master Servicer pursuant to the Subservicing Agreement,
including all information, disclosures and reports required under Section 3.06
for the Relevant Period, have been submitted by the Subservicer to the Master
Servicer; 

 

3.          Based on my knowledge, the information contained in the Subservicer
Reports, taken as a whole, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements made, in
light of the circumstances under which such statements were made, not misleading
with respect to the Relevant Period; 

 

4.          I am responsible for reviewing the activities performed by the
Subservicer and, based on my knowledge and the compliance review conducted in
preparing the annual compliance statement required under Section 3.06(f) of the
Subservicing Agreement, during the Relevant Period, and except as disclosed in
the annual officer’s certificate required under such Section 3.06(f), the
Subservicer has fulfilled its obligations under the Subservicing Agreement; and

 



5.          The Subservicer’s report on assessment of compliance with servicing
criteria and the related attestation report on assessment of compliance with
servicing criteria required to be delivered in accordance with the Subservicing
Agreement discloses all material instances of noncompliance by the Subservicer
with the Relevant Servicing Criteria.



 

SUBSERVICER:

 

BERKADIA COMMERCIAL MORTGAGE LLC,

a Delaware limited liability company



              By:         Date:   Name:         Title:          

 



G-2

 

 

 

